Exhibit 10.1
 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 2, 2011
among
FLOW INTERNATIONAL CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION

  PAGE  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    5  
1.01 Defined Terms
    5  
1.02 Other Interpretive Provisions
    26  
1.03 Accounting Terms
    26  
1.04 Rounding
    27  
1.05 Times of Day
    27  
1.06 Letter of Credit Amounts
    27  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    27  
2.01 Revolving Loans
    27  
2.02 Borrowings, Conversions and Continuations of Loans
    28  
2.03 Letters of Credit
    29  
2.04 Swing Line Loans
    37  
2.05 Prepayments
    40  
2.06 Termination or Reduction of Commitments
    41  
2.07 Repayment of Loans
    41  
2.08 Interest
    41  
2.09 Fees
    42  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    43  
2.11 Evidence of Debt
    43  
2.12 Payments Generally; Agent’s Clawback
    44  
2.13 Sharing of Payments by Lenders
    46  
2.14 Cash Collateral
    46  
2.15 Defaulting Lenders
    47  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    49  
3.01 Taxes
    49  
3.02 Illegality
    52  
3.03 Inability to Determine Rates
    52  
3.04 Increased Costs
    52  
3.05 Compensation for Losses
    54  
3.06 Mitigation Obligations; Replacement of Lenders
    54  
3.07 Survival
    54  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    55  
4.01 Conditions of Initial Credit Extension
    55  
4.02 Conditions to all Credit Extensions
    56  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    57  
5.01 Existence, Qualification and Power
    57  
5.02 Authorization; No Contravention
    57  

i



--------------------------------------------------------------------------------



 



          SECTION

  PAGE  
5.03 Governmental Authorization; Other Consents
    57  
5.04 Binding Effect
    57  
5.05 Financial Statements; No Material Adverse Effect
    58  
5.06 Litigation
    58  
5.07 No Default
    58  
5.08 Ownership of Property; Liens
    59  
5.09 Environmental Compliance
    59  
5.10 Insurance
    59  
5.11 Taxes
    59  
5.12 ERISA Compliance
    59  
5.13 Subsidiaries; Equity Interests
    60  
5.14 Margin Regulations; Investment Company Act
    60  
5.15 Disclosure
    60  
5.16 Compliance with Laws
    61  
5.17 Taxpayer Identification Number
    61  
5.18 Intellectual Property; Licenses, Etc.
    61  
5.19 Rights in Collateral; Priority of Liens
    61  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    61  
6.01 Financial Statements
    61  
6.02 Certificates; Other Information
    62  
6.03 Notices
    64  
6.04 Payment of Obligations
    65  
6.05 Preservation of Existence, Etc.
    65  
6.06 Maintenance of Properties
    65  
6.07 Maintenance of Insurance
    65  
6.08 Compliance with Laws
    65  
6.09 Books and Records
    65  
6.10 Inspection Rights
    66  
6.11 Use of Proceeds
    66  
6.12 Additional Guarantors
    66  
6.13 Collateral Records
    66  
6.14 Security Interests
    66  
6.15 Post-Closing Modification of Indiana Mortgage
    67  
 
       
ARTICLE VII.NEGATIVE COVENANTS
    67  
7.01 Liens
    67  
7.02 Investments
    68  
7.03 Indebtedness
    69  
7.04 Fundamental Changes
    69  
7.05 Dispositions
    70  
7.06 Restricted Payments
    70  
7.07 Change in Nature of Business
    71  
7.08 Transactions With Affiliates
    71  
7.09 Burdensome Agreements
    71  
7.10 Use of Proceeds
    71  

ii



--------------------------------------------------------------------------------



 



          SECTION

  PAGE  
7.11 Financial Covenants
    71  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    71  
8.01 Events of Default
    71  
8.02 Remedies Upon Event of Default
    74  
8.03 Application of Funds
    74  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    75  
9.01 Appointment and Authorization of Administrative Agent
    75  
9.02 Rights as a Lender
    75  
9.03 Exculpatory Provisions
    76  
9.04 Reliance by Administrative Agent
    76  
9.05 Delegation of Duties
    77  
9.06 Resignation of Agent
    77  
9.07 Non-Reliance on Agent and Other Lenders
    78  
9.08 No Other Duties, Etc.
    78  
9.09 Administrative Agent May File Proofs of Claim
    78  
9.10 Collateral and Guaranty Matters
    79  
 
       
ARTICLE X. MISCELLANEOUS
    79  
10.01 Amendments, Etc.
    79  
10.02 Notices; Effectiveness; Electronic Communication
    80  
10.03 No Waiver; Cumulative Remedies
    82  
10.04 Expenses; Indemnity; Damage Waiver
    83  
10.05 Payments Set Aside
    85  
10.06 Successors and Assigns
    85  
10.07 Treatment of Certain Information; Confidentiality
    89  
10.08 Right of Setoff
    90  
10.09 Interest Rate Limitation
    90  
10.10 Counterparts; Integration; Effectiveness
    91  
10.11 Survival of Representations and Warranties
    91  
10.12 Severability
    91  
10.13 Replacement of Lenders
    91  
10.14 Governing Law; Jurisdiction; Etc.
    92  
10.15 Waiver of Jury Trial
    93  
10.16 No Advisory or Fiduciary Responsibility
    93  
10.17 Electronic Execution of Assignments and Certain Other Documents
    94  
10.18 USA PATRIOT Act Notice
    94  
10.19 Time of the Essence
    94  
10.20 Amendment and Restatement; Reaffirmation of Loan Documents
    94  
10.21 Oral Agreements Not Enforceable
    94  
10.22 Reservation of Rights
    95  
10.23 Waiver of Assignment Fee
    95  

iii



--------------------------------------------------------------------------------



 



           
SCHEDULES
     
2.01
  Commitments and Applicable Percentages      
2.03(a)
  Existing Letters of Credit      
5.06
  Litigation      
5.13
  Subsidiaries and Other Equity Investments      
7.01
  Existing Liens      
7.03(b)
  Existing Indebtedness      
7.11
  Financial Covenants      
10.02
  Agent’s Office, Certain Addresses for Notices      

EXHIBITS

             
Form of
           
A
  Revolving Loan Notice        
B
  Swing Line Loan Notice        
C
  Note        
D
  Compliance Certificate        
E
  Guaranty Agreement        
F
  Guarantor   Pledge   Agreement
G
  Guarantor   Security   Agreement
H-1
  Assignment   and   Assumption
H-2
  Administrative       Questionnaire

iv



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is
entered into as of March 2, 2011, among FLOW INTERNATIONAL CORPORATION, a
Washington corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Recitals
     WHEREAS, the Borrower, certain lenders, Agent, Swing Line Lender and L/C
Issuer entered into that certain Amended and Restated Credit Agreement dated as
of June 9, 2008 (the “2008 Credit Agreement”).
     WHEREAS, the Borrower, certain lenders, Agent, Swing Line Lender and L/C
Issuer entered into that certain Second Amended and Restated Credit Agreement,
dated as of June 10, 2009 (as amended prior to the Closing Date, the “2009
Credit Agreement”), including as amended by that certain First Amendment to 2009
Credit Agreement dated as of August 27, 2009 (the “First Amendment to 2009
Credit Agreement”).
     WHEREAS, Borrower, Bank of America, as Lender, and Bank of America, as
Agent, Swing Line Lender and L/C Issuer, wish to make certain further
modifications to, and to amend and restate in its entirety, the 2009 Credit
Agreement as set forth in this Agreement with such modifications to be effective
as of the Closing Date.
     WHEREAS, effective on the Closing Date immediately before the effectiveness
of this Third Amended and Restated Credit Agreement, U.S. Bank National
Association and Wells Fargo Bank, N.A. (each, an “Assignor”) will each assign to
Bank of America, as Lender, all of such Assignor’s rights and obligations under
the 2009 Credit Agreement Agreement.
     WHEREAS, upon giving effect to such assignments, Bank of America will
become the sole Lender and Bank of America, in its capacity as as Agent, Swing
Line Lender and L/C Issuer, will remain the Agent, Swing Line Lender and L/C
Issuer and, consequently, the Assignors are not parties to this Agreement.
     WHEREAS, during any period when Bank of America is the sole Lender, the
terms “Lender” and “Lenders” in this Agreement will refer solely to Bank of
America as a Lender thereunder.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
DEFINITIONS AND ACCOUNTING TERMS
Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

5



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit H-2 or any other form approved by Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent” or “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Agent’s Office” means Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as Agent may from time
to time notify Borrower and Lenders.
     “Aggregate Commitments” means the Commitments of all Lenders.
     “Agreement” means this Third Amended and Restated Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 0 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Senior Leverage Ratio as set forth in the
most recent Compliance Certificate received by Agent pursuant to
Section 6.02(b):

6



--------------------------------------------------------------------------------



 



                                                                     
Consolidated                       Pricing Level   Senior Leverage Ratio  
Commitment Fee   Eurodollar Rate +   Base Rate +   Letters of Credit
1
  ≥ 2.50     .30 %     2.25 %     .25 %     2.25 %
2
  ≥ 2.00 but < 2.50     .30 %     2.00 %     0 %     2.00 %
3
  ≥ 1.50 but < 2.00     .25 %     1.75 %     0 %     1.75 %
4
  ≥ 1.00 but < 1.50     .25 %     1.50 %     0 %     1.50 %
5
  < 1.00     .20 %     1.25 %     0 %     1.25 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Senior Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, at the request of Required Lenders, Pricing Level 1 shall apply
as of the first Business Day of the month following the date such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect as of the Closing Date shall be determined based on the Consolidated
Senior Leverage Ratio in the certificate required under Section 4.01(a)(vii) as
a condition precedent to the initial Credit Extension. Such Applicable Rate
shall remain in effect until the first Business Day immediately following the
delivery of the first Compliance Certificate required under Section 6.02(a).
Thereafter, the Applicable Rate shall be increased or decreased as set forth
above based on the successive Compliance Certificates or, as applicable, the
Compliance Certificate due dates.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 0), and accepted by Agent, in substantially the form of
Exhibit H-1 or any other form approved by Agent.

7



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended April 30, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 0(a), and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 0.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the sum of 1.00% plus the one-month
Eurodollar Rate as of 11:00 a.m. London time on such day. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 0.
     “Borrower Pledge Agreement” means the Second Amended and Restated Pledge
Agreement in favor of Agent dated as of June 10, 2009 made by the Borrower.
     “Borrower Security Agreement” means the Second Amended and Restated
Security Agreement in favor of Agent dated as of June 10, 2009 made by the
Borrower.
     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

8



--------------------------------------------------------------------------------



 



where Agent’s Office is located and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or the Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means,
          (a) with respect to Borrower, an event or series of events by which:
     (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the Equity Interests of Borrower entitled to vote
for members of the board of directors or equivalent governing body of Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
     (ii) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of

9



--------------------------------------------------------------------------------



 



that board or equivalent governing body (excluding, in the case of both clause
(B) and clause (C), any individual whose initial nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
     (iii) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
Equity Interests of Borrower entitled to vote for members of the board of
directors or equivalent governing body of Borrower on a fully-diluted basis (and
taking into account all such securities that such Person(s) or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such Equity Interests;
          (b) with respect to each Guarantor, an event or series of events by
which Borrower ceases to directly or indirectly own and control all of the
Equity Interests of such Guarantor.
     “Closing Date” means the first date all the conditions precedent in Section
0 are satisfied or waived in accordance with Section 0.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” shall mean any and all assets and rights and interests in or
to property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.
     “Collateral Documents” means, collectively, the Borrower Security
Agreement, any Guarantor Security Agreement, the Borrower Pledge Agreement, any
Guarantor Pledge Agreement, the Control Agreements, and all agreements,
instruments and documents now or hereafter executed and delivered in connection
with this Agreement, including without limitation the Indiana Mortgage, pursuant
to which Liens are granted or purported to be granted to Agent in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to Agent.
     “Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to Borrower pursuant to Section 0, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

10



--------------------------------------------------------------------------------



 



     “Consolidated Adjusted EBITDA” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense of the Borrower and its Subsidiaries, and (iv) other
non-cash expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of Consolidated Adjusted EBITDA minus
the sum of cash taxes paid or incurred by Borrower and it Subsidiaries for the
measurement period applicable to determining Consolidated Adjusted EBITDA as of
such date of determinaton minus Maintenance Capital Expenditures to (b) the sum
of Consolidated Interest Charges (except (A) non-cash payment-in-kind or
non-cash deferred interest pursuant to OMAX Subordinated Debt but, in each case,
only so long as the OMAX Subordinated Debt is long-term debt, and (B) financing
costs deferred prior to the Closing Date) plus the current portion of long-term
debt (other than long-term debt under (i) this Agreement, (ii) the OMAX
Subordinated Debt), (iii) the credit facility for working capital purposes
between Flow Asia Corporation and First Commerce Bank, and (iv) the credit
facility for working capital purposes between Flow Asia Corporation and Mega
International Commercial Bank).
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

11



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) an amount equal to the Consolidated Funded
Indebtedness as of such date less the amount of the OMAX Subordinated Debt as of
such date but only so long as the OMAX Subordinated Debt is long-term debt to
(b) an amount equal to Consolidated Adjusted EBITDA for the period of the four
fiscal quarters most recently ended.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreements” means (i) the Second Amended and Restated Control
Agreements dated as of June 10, 2009 among Borrower, Agent and Bank of America,
as depository bank; (ii) the Second Amended and Restated Control Agreements
dated as of June 10, 2009 among Borrower, Agent and U.S. Bank National
Association, as depository bank; (iii) the Second Amended and Restated Control
Agreements dated as of June 10, 2009 among Borrower, Agent and Wells Fargo Bank,
N.A., as depository bank; and (iv) such other control agreements (if any)
related to other deposit accounts as Borrower may be required to deliver to
Agent from time to time under the terms of the Loan Documents.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.14, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of in respect of Letters of Credit or

12



--------------------------------------------------------------------------------



 



Swing Line Loans, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Material Subsidiary” means any Domestic Subsidiary that is not an
Immaterial Subsidiary.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 0(iii), (v) and (vi) (subject to such consents, if any,
as may be required under Section 0(iii)).
     “Environmental Indemnity” means that certain Second Amended and Restated
Environmental Indemnity Agreement dated as of June 10, 2009 between Borrower and
Agent.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into

13



--------------------------------------------------------------------------------



 



the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Agent pursuant to the
following formula:

       
Eurodollar Rate =
  Eurodollar Base Rate

 
1.00 — Eurodollar Reserve Percentage  

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Agent from time to time) at approximately 2:00 p.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar

14



--------------------------------------------------------------------------------



 



deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by the Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 2:00 p.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurodollar funding (currently
referred to as “eurodollar liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Loan” means each Revolving Loan that bears interest at a
rate based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 0.
     “Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, and (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii).
     “Existing Letters of Credit” means the letters of credit issued by Bank of
America under the 2009 Credit Agreement, as specifically described in
Schedule 2.03(a) attached hereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

15



--------------------------------------------------------------------------------



 



multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Agent.
     “Fee Letter” means any letter agreement for the payment of fees from time
to time entered into after the Closing Date among the Borrower, Agent and the
Arranger.
     “First Amendment to 2009 Credit Agreement” has the meaning specified in the
Recitals hereof.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

16



--------------------------------------------------------------------------------



 



other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guarantor Pledge Agreement” means the Pledge Agreement in favor of Agent
to be made by any Guarantors in substantially the form of Exhibit F-2, and to be
entered into by additional Domestic Material Subsidiaries from time to time
thereafter in accordance with this Agreement.
     “Guarantor Security Agreement” means the Security Agreement in favor of
Agent to be made by any Guarantors in substantially the form of Exhibit G-2, and
to be entered into by additional Domestic Material Subsidiaries from time to
time thereafter in accordance with this Agreement.
     “Guarantors” means each Domestic Material Subsidiary (if any) from time to
time a party to the Guaranty.
     “Guaranty” means the Guaranty Agreement in favor of Lenders, L/C Issuer and
Agent to be made by any Guarantors that are Domestic Material Subsidiaries as of
the Closing Date, in substantially the form of Exhibit E, and to be entered into
by additional Domestic Material Subsidiaries from time to time thereafter in
accordance with this Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Immaterial Subsidiary” means a Subsidiary that has assets or operations
that are not material to the assets or operations of the Borrower, taken as a
whole, except that a Subsidiary that had assets or operations that were not
material to the assets or operations of the Borrower, taken as a whole, as of
the date of this Agreement but has assets or operations that are material to the
assets or operations of the Borrower, taken as a whole, at any time thereafter
shall not be deemed an Immaterial Subsidiary from and after the date it has
assets or operations that are material to the assets or operations of the
Borrower, taken as a whole.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

17



--------------------------------------------------------------------------------



 



     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable became due);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 0.
     “Indiana Mortgage” means that certain Second Amended and Restated Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixture Filing made by
Borrower in favor of Agent dated of as of June 10, 2009 herewith securing
certain real property of Borrower located in Clark County, Indiana.
     “Information” has the meaning specified in Section 0.
     “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

18



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each January, April, July and October and the Maturity
Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice;
provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 0.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

19



--------------------------------------------------------------------------------



 



precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Expiration Date” means the day that is thirty days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
     “L/C Fee” has the meaning specified in Section 0.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 0. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “L/C Sublimit” means an amount equal to $20,000,000. The L/C Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.

20



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, any
Fee Letter, each Collateral Document, the Environmental Indemnity, the Guaranty
and the Subordination Agreement.
     “Loan Parties” means, collectively, Borrower and each Person (other than
Agent, the L/C Issuer, any Swing Line Lender or any Lender) executing a Loan
Document including, without limitation, each Guarantor and each Person executing
a Collateral Document.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Maintenance Capital Expenditures” means, for each fiscal quarter of
Borrower, the amount of Five Hundred Thousand Dollars ($500,000).
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole; (b) an
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party if such impairment materially affects the
ability of the Loan Parties, taken as a whole, fully and timely to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
     “Maturity Date” means March 2, 2014; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Note” means each promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and (b) all
debts, liabilities, obligations, covenants and duties of the Borrower owing to
any Lender or any

21



--------------------------------------------------------------------------------



 



Affiliate of any Lender and arising under any Swap Contract permitted by Section
0, whether absolute or contingent, due or to become due, now existing or
hereafter arising, and, in each case, including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
     “OMAX” means OMAX Corporation, a Washington corporation.
     “OMAX Subordinated Debt” means Indebtedness of the Borrower pursuant to
that certain Unsecured Promissory Note in favor of OMAX dated August 16, 2009 in
the principal amount of $4,000,000 and that certain Unsecured Promissory Note in
favor of OMAX dated August 16, 2009 in the principal amount of $6,000,000,
copies of which were attached to the 2009 Credit Agreement as Schedule 7.03(f).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp, intangible or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 0.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple

22



--------------------------------------------------------------------------------



 



employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 0.
     “Public Lender” has the meaning specified in Section 0.
     “Register” has the meaning specified in Section 0.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to an L/C Credit Extension, an L/C Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 66 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 0, Lenders holding in the
aggregate more than 66 2/3% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, treasurer, assistant treasurer or controller of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of Borrower

23



--------------------------------------------------------------------------------



 



or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest or on account of any return of
capital to Borrower’s stockholders, partners or members (or the equivalent
Person thereof).
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Revolving Loan” has the meaning specified in Section 2.01.
     “Revolving Loan Notice” means a notice of (a) a Borrowing, (b) a conversion
of Revolving Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Subordination Agreement” means the Subordination Agreement dated as of
June 10, 2009 in favor of Administrative Agent and the Lenders by OMAX.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap

24



--------------------------------------------------------------------------------



 



Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $1,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and Swing Line Loans and all L/C Obligations.
     “2009 Credit Agreement” has the meaning specified in the Recitals.
     “Type” means, with respect to a Revolving Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 0(i).

25



--------------------------------------------------------------------------------



 



     Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     Accounting Terms.
     Generally. All accounting terms (including, without limitation, “long-term
debt”) not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to

26



--------------------------------------------------------------------------------



 



amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 — Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).
     Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
THE COMMITMENTS AND CREDIT EXTENSIONS
     Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05(a), and reborrow under

27



--------------------------------------------------------------------------------



 



this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
     Borrowings, Conversions and Continuations of Loans.
     Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to Agent, which may be given by telephone.
Each such notice must be received by Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Revolving Loans, and (ii) on the requested date of any
Borrowing of Base Rate Revolving Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to Agent
of a written Revolving Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Revolving Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Loans to be borrowed, converted or
continued, (iv) the Type of Revolving Loans to be borrowed or to which existing
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     Following receipt of a Revolving Loan Notice, Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Revolving Borrowing, each Lender shall make the amount of its
Revolving Loan available to Agent in immediately available funds at Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Revolving Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 0 (and, if such Borrowing is the initial Credit Extension, Section
0), Agent shall make all funds so received available to Borrower in like funds
as received by Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Agent by Borrower; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Revolving Borrowing is given
by Borrower, there are L/C Borrowings outstanding, then the proceeds of

28



--------------------------------------------------------------------------------



 



such Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.
     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     The Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than six (6) Interest Periods in
effect with respect to Revolving Loans.
     Letters of Credit.
     The Letter of Credit Commitment.
     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 0, (1) from time to time on any Business Day during the period from the
Closing Date until the L/C Expiration Date, to issue Letters of Credit for the
account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the L/C Sublimit. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
     The L/C Issuer shall not issue any Letter of Credit, if:

29



--------------------------------------------------------------------------------



 



     subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
     the expiry date of such requested Letter of Credit would occur more than
one year after the L/C Expiration Date, unless all the Lenders have approved
such expiry date.
The L/C Issuer shall be under no obligation to issue any Letter of Credit if:
     any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
     the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
     except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $25,000;
     such Letter of Credit is to be denominated in a currency other than
Dollars; or
     any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion
     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
     The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

30



--------------------------------------------------------------------------------



 



     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.
     Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
     Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to Agent) in
the form of an L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 2:00 p.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, Borrower shall furnish to the L/C Issuer and
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or Agent may require.
     Promptly after receipt of any L/C Application at the address set forth in
Section 0 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of

31



--------------------------------------------------------------------------------



 



Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
     If Borrower so requests in any applicable L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than one year after the L/C Expiration Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section 00
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or Borrower that one
or more of the applicable conditions specified in Section 0 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
     If the Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from Agent that the Required Lenders have elected
not to permit such reinstatement or (B) from Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating

32



--------------------------------------------------------------------------------



 



such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
     Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and Agent a true and
complete copy of such Letter of Credit or amendment.
     Drawings and Reimbursements; Funding of Participations.
     Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Agent thereof. Not later than 2:00 p.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), Borrower
shall reimburse the L/C Issuer through Agent in an amount equal to the amount of
such drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Borrower shall be deemed
to have requested a Revolving Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 0 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 0 (other than the
delivery of a Revolving Loan Notice). Any notice given by the L/C Issuer or
Agent pursuant to this Section 00(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     Each Lender shall upon any notice pursuant to Section 00(i) make funds
available to Agent for the account of the L/C Issuer at Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Agent, whereupon,
subject to the provisions of Section 00(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to Borrower in
such amount. Agent shall remit the funds so received to the L/C Issuer.
     With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 0 cannot be satisfied or for any other reason, Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Agent for the account of
the L/C Issuer pursuant to Section 00(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
0.

33



--------------------------------------------------------------------------------



 



     Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 00 to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.
     Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 00, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
00 is subject to the conditions set forth in Section 0 (other than delivery by
Borrower of a Revolving Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     If any Lender fails to make available to Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 00 by the time specified in Section 00(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through Agent) with respect to any amounts owing under this clause (vi) shall
be conclusive absent manifest error.
     Repayment of Participations.
     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 00, if Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by Agent), Agent will distribute to
such Lender its Applicable Percentage thereof in the same funds as those
received by Agent.
     If any payment received by Agent for the account of the L/C Issuer pursuant
to Section 00(i) is required to be returned under any of the circumstances
described in Section 0 (including pursuant to any settlement entered into by the
L/C Issuer in its

34



--------------------------------------------------------------------------------



 



discretion), each Lender shall pay to Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
     Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
     Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to

35



--------------------------------------------------------------------------------



 



ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 00; provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     Cash Collateral. Upon the request of Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 0 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02, “Cash Collateralize” means to pledge and deposit
with or deliver to Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Agent and the L/C Issuer
(which documents are hereby consented to by Lenders). Derivatives of such term
have corresponding meanings. Borrower hereby grants to Agent, for the benefit of
the L/C Issuer and Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.
     Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

36



--------------------------------------------------------------------------------



 



     L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Applicable Percentage an L/C fee (the “L/C Fee”) equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 0. L/C Fees shall be (i) due and payable
on the first Business Day after the end of each January, April, July and
October, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the L/C Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all L/C Fees
shall accrue at the Default Rate.
     Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
At any time when Bank of America is not the sole Lender, Borrower shall pay
directly to the L/C Issuer for its own account a fronting fee equal to twelve
and one-half basis points (0.125%), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee (if any) shall be due and payable on the tenth Business Day after the end of
each January, April, July and October, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
0. In addition, Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
     Swing Line Loans.
     The Swing Line. Subject to the terms and conditions set forth herein, Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may in its sole discretion to make loans (each such loan, a
“Swing Line Loan”) to Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding

37



--------------------------------------------------------------------------------



 



Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.
     Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and the Agent, which may be
given by telephone. Each such notice must be received by Swing Line Lender and
the Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to Swing Line Lender
and the Agent of a written Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Promptly after receipt by Swing
Line Lender of any telephonic Swing Line Loan Notice, Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, Swing Line Lender will notify
the Agent (by telephone or in writing) of the contents thereof. Unless Swing
Line Lender has received notice (by telephone or in writing) from the Agent
(including at the request of any Lender) prior to 1:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower at its office by crediting the account
of Borrower on the books of Swing Line Lender in immediately available funds.
     Refinancing of Swing Line Loans.
     Swing Line Lender at any time in its sole discretion may request, on behalf
of Borrower (which hereby irrevocably authorizes Swing Line Lender to so request
on its behalf), that each Lender make a Base Rate Revolving Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Revolving Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the

38



--------------------------------------------------------------------------------



 



Aggregate Commitments and the conditions set forth in Section 4.02. Swing Line
Lender shall furnish Borrower with a copy of the applicable Revolving Loan
Notice promptly after delivering such notice to the Agent. Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Revolving Loan Notice available to the Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at the
Agent’s Office not later than 1:00 p.m. on the day specified in such Revolving
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
Borrower in such amount. The Agent shall remit the funds so received to Swing
Line Lender.
     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
the Agent for the account of Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.
     If any Lender fails to make available to the Agent for the account of Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of Swing Line Lender submitted to any Lender (through the Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of Borrower to repay Swing Line Loans,
together with interest as provided herein.

39



--------------------------------------------------------------------------------



 



     Repayment of Participations.
     At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by Swing Line
Lender.
     If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Applicable Percentage thereof on demand of
the Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Agent will make such demand upon the request of Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of Swing Line Lender.
     Payments Directly to Swing Line Lender. Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.
     Prepayments.
     The Borrower may, upon notice to the Agent, at any time or from time to
time voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Revolving
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $250,000 in excess thereof; and
(iii) any prepayment of Base Rate Revolving Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify (i) the date and amount of such prepayment and (ii) the Type(s) of
Revolving Loans to be prepaid and (iii) if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 0. Each such prepayment shall be applied to the Revolving
Loans of the Lenders in accordance with their respective Applicable Percentages.

40



--------------------------------------------------------------------------------



 



     The Borrower may, upon notice to the Swing Line Lender (with a copy to
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
     If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Revolving Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05 unless after the
prepayment in full of the Revolving Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
     Termination or Reduction of Commitments. Borrower may, upon notice to
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
L/C Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     Repayment of Loans.
     Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.
     The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     Interest.
     Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount

41



--------------------------------------------------------------------------------



 



thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
     Fees. In addition to certain fees described in subsections (i) and (j) of
Section 0:
     Commitment Fee. Borrower shall pay to Agent for the account of each Lender
in accordance with its Applicable Percentage of the Aggregate Commitments, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each January, April, July and October, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of computing the commitment fee, Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Commitments.
     Other Fees. Borrower shall pay to Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified,
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

42



--------------------------------------------------------------------------------



 



     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 0, bear interest for one day. Each determination
by Agent of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.
     If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Senior Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Senior Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to Agent for the account of the applicable Lenders or the L/C Issuer, as
the case may be, promptly on demand by Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by Agent, any Lender or the L/C Issuer), an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period. This paragraph
shall not limit the rights of Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
The Borrower’s obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.
     Evidence of Debt.
     The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Note, with
appropriate insertions, payable to the order of such Lender, and in the face
amount of such Lender’s Commitment, which shall evidence such Lender’s Revolving
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the

43



--------------------------------------------------------------------------------



 



purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Agent shall control in the absence of
manifest error.
     Payments Generally; Agent’s Clawback.
     (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (ii) On each date when the payment of any principal, interest or fees are
due hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from the Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 00(ii) showing in reasonable
detail the amounts of such deduction. Lenders agree to reimburse Borrower based
on their Applicable Percentage for any amounts deducted from such accounts in
excess of amount due hereunder and under any other Loan Documents.
     (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Revolving
Borrowing of Eurodollar Rate Loans (or, in the case of a Revolving Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Revolving Borrowing)
that such Lender will not make available to the Agent such Lender’s share of
such Revolving Borrowing, the Agent may assume that such Lender has made such
share available on such date in accordance with Section 0 (or, in the case of a
Revolving Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 0) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent,

44



--------------------------------------------------------------------------------



 



at (A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Agent in connection with the foregoing and
(B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Agent for the same or an overlapping period, Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such period.
If such Lender pays its share of the applicable Revolving Borrowing to Agent,
then the amount so paid shall constitute such Lender’s Revolving Loan included
in such Revolving Borrowing. Any payment by Borrower shall be without prejudice
to any claim Borrower may have against a Lender that shall have failed to make
such payment to Agent.
     (ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders or the L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation. A
notice of Agent to any Lender or Borrower with respect to any amount owing under
this subsection (b) shall be conclusive, absent manifest error.
     Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     Obligations of Lenders Several. The obligations of Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 0 are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under Section 0 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 0.
     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

45



--------------------------------------------------------------------------------



 



     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
other amounts owing them, provided that:
     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     Cash Collateral.
     Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
     Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the

46



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
     Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting

47



--------------------------------------------------------------------------------



 



Lender pursuant to Section 10.08), shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by that Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
     Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund

48



--------------------------------------------------------------------------------



 



participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
TAXES, YIELD PROTECTION AND ILLEGALITY
     Taxes.
     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
     Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require Borrower or Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by Borrower or Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
     If Borrower or Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Agent shall withhold or make such
deductions as are determined by Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

49



--------------------------------------------------------------------------------



 



     Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.
     Tax Indemnifications.
     Without limiting the provisions of subsection (a) or (b) above, Borrower
shall, and does hereby, indemnify Agent, each Lender and the L/C Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by Borrower or Agent or paid by Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Borrower shall also, and does
hereby, indemnify Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender or the L/C Issuer (with a copy to Agent), or
by Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
     Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify Borrower and Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for Borrower or Agent) incurred by or asserted against Borrower
or Agent by any Governmental Authority as a result of the failure by such Lender
or the L/C Issuer, as the case may be, to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to Borrower or
Agent pursuant to subsection (e). Each Lender and the L/C Issuer hereby
authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender or the L/C Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of Agent, any assignment of rights by, or the replacement of, a Lender or the
L/C Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     Evidence of Payments. Upon request by Borrower or Agent, as the case may
be, after any payment of Taxes by Borrower or by Agent to a Governmental
Authority as provided in this Section 3.01, Borrower shall deliver to Agent or
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Agent, as the case may
be.
     Status of Lenders; Tax Documentation.

50



--------------------------------------------------------------------------------



 



     Each Lender shall deliver to Borrower and to Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by Borrower or Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit Borrower or Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
     Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States, any Lender shall deliver to Borrower and
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Agent as will enable Borrower or Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
     Each Lender shall promptly (A) notify Borrower and Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that Borrower or Agent make
any withholding or deduction for taxes from amounts payable to such Lender.
     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or the L/C Issuer, or have any obligation to pay to any Lender or
the L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender or the L/C Issuer in the event Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Agent, any Lender
or the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

51



--------------------------------------------------------------------------------



 



     Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to Borrower
through Agent, any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Revolving Loans to Eurodollar Rate Loans shall be
suspended until such Lender notifies Agent and Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Agent), prepay or,
if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 0 in accordance with the terms thereof due to such prepayment
or conversion.
     Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Revolving Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.
     Increased Costs.
     Increased Costs Generally. If any Change in Law shall:
     impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
     subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 0 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

52



--------------------------------------------------------------------------------



 



     impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

53



--------------------------------------------------------------------------------



 



     Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
     any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or
     any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 0, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     Mitigation Obligations; Replacement of Lenders.
     If any Lender requests compensation under Section 0, or Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 0, or if any Lender gives a notice pursuant to Section 0, then such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 0 or 0, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 0, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
     Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, and the resignation of the Agent.

54



--------------------------------------------------------------------------------



 



CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
     Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:
     executed counterparts of this Agreement, all Collateral Documents and the
Guaranty, sufficient in number for distribution to Agent, each Lender and
Borrower;
     the assignments referred to in the Recitals of this Agreement executed by
U.S. Bank National Association and Wells Fargo Bank, N.A;
     the Notes executed by Borrower in favor of each Lender requesting Notes;
     such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
     such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
     if requested by Agent, a favorable opinion of counsel to the Loan Parties,
acceptable to Agent, addressed to Agent and each Lender, as to the matters set
forth concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to Agent;
     if requested by Agent, a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     if requested by Agent, a certificate signed by a Responsible Officer of
Borrower certifying (A) that the conditions specified in Sections 0 (a) and (b)
have been satisfied, and (B) that there has been no event or circumstance, since
the date of the most recent

55



--------------------------------------------------------------------------------



 



financial statements of the Borrower and its Subsidiaries filed with the SEC,
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (C) that the calculation of the
Consolidated Senior Leverage Ratio based on the financial statements of the
Borrower and its Subsidiaries most recently provided to Administrative Agent
pursuant to the 2009 Credit Agreement is true and correct;
     if requested by Agent, evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
     such other assurances, certificates, documents, consents or opinions as
Agent, the L/C Issuer, the Swing Line Lender or the Required Lenders reasonably
may require.
     Any fees required to be paid on or before the Closing Date shall have been
paid.
     Unless waived by Agent, Borrower shall have paid all fees, charges and
disbursements of counsel to Agent (directly to such counsel if requested by
Agent) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 0, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 0, the representations and
warranties contained in subsections (a) and (b) of Section 0 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 0.
     No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
     Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

56



--------------------------------------------------------------------------------



 



     Agent shall have received, in form and substance satisfactory to it, such
other assurances, certificates, documents or consents related to the foregoing
as Agent or the Required Lenders reasonably may require.
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 0 (a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Agent and the Lenders that:
     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

57



--------------------------------------------------------------------------------



 



     Financial Statements; No Material Adverse Effect.
     The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     The unaudited consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries most recently filed with the SEC, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
     Since the date of Borrower’s most recent financial statements filed with
the SEC prior to the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     The consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of the Borrower and its Subsidiaries delivered pursuant
to Section 0 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s best estimate of its future financial condition and performance.
     Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 5.06.
     No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

58



--------------------------------------------------------------------------------



 



     Ownership of Property; Liens. Each of Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 0.
     Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Insurance. The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
     Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     ERISA Compliance.
     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the best knowledge of the Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.. To
the best knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.
     There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be

59



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
     (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
     Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. All
of the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and nonassessable.
     Margin Regulations; Investment Company Act.
     Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
     None of Borrower, any Person Controlling Borrower, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.
     Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result

60



--------------------------------------------------------------------------------



 



in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     Taxpayer Identification Number. Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 10.02.
     Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     Rights in Collateral; Priority of Liens. Borrower and each other Loan Party
own the property granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties. The Liens granted
pursuant to the Collateral Documents constitute valid and enforceable first,
prior and perfected Liens on the Collateral in favor of Agent, for the ratable
benefit of Agent and Lenders.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall, and shall (except in the case
of the covenants set forth in Sections 0, 0, and 0) cause each Domestic Material
Subsidiary to:
     Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail satisfactory to Agent and
the Required Lenders:

61



--------------------------------------------------------------------------------



 



     as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and
     as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated and
consolidating statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders’ equity,
and cash flows for the portion of the Borrower’s fiscal year then ended, in each
case, setting forth in each case in comparative form, as applicable, the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries; and
     as soon as available, but in any event no later than 60 days after the end
of each fiscal year of the Borrower, forecasts prepared by management of
Borrower, in form satisfactory to Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).
     Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail satisfactory to
Agent and the Required Lenders:
     concurrently with the delivery of the financial statements referred to in
Sections 0(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower, which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication

62



--------------------------------------------------------------------------------



 



including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
     promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
     promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to Agent pursuant hereto;
     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 0 or any other clause of this Section 0;
     promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and
     promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that has not
received an electronic copy from the Administrative Agent and requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility

63



--------------------------------------------------------------------------------



 



to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) Agent and/or Arranger will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 0);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”
     Notices. Promptly notify Agent and each Lender:
     of the occurrence of any Default;
     of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Domestic Material
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Domestic Material Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting Borrower or any Domestic
Material Subsidiary, including pursuant to any applicable Environmental Laws;
     of the occurrence of any ERISA Event; and
     of any material change in accounting policies or financial reporting
practices by the Borrower or any Domestic Material Subsidiary, including any
determination by the Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 00 shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

64



--------------------------------------------------------------------------------



 



     Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
     Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section 0
or 0; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to
Agent of termination, lapse or cancellation of such insurance.
     Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be. Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Agent or any Lender shall reasonably require.

65



--------------------------------------------------------------------------------



 



     Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the reasonable expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when an Event of Default exists Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the reasonable expense of Borrower at any time during normal
business hours and without advance notice.
     Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, repayment of the OMAX Subordinated Debt), in each case not
in contravention of any Law or of any Loan Document.
     Additional Guarantors. Notify Agent at the time that any Person becomes a
Domestic Material Subsidiary, and promptly thereafter (and in any event within
30 days), cause such Person to (a) become a Guarantor by executing and
delivering to Agent (i) the Guaranty or a supplement to the Guaranty in the form
attached thereto, as applicable, or such other document as Agent shall deem
appropriate for such purpose, (ii) the Guarantor Security Agreement or a
supplement to the Guarantor Security Agreement in the form attached thereto, as
applicable, or such other document as Agent shall deem appropriate for such
purpose, and (iii) the Guarantor Pledge Agreement or a supplement to the
Guarantor Pledge Agreement in the form attached thereto, as applicable, or such
other document as Agent shall deem appropriate for such purpose, and (b) deliver
to Agent documents of the types referred to in clauses (iii) and (iv) of Section
0 and favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to Agent.
     Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Agent, from time to time,
solely for Agent’s convenience in maintaining a record of the Collateral, such
written statements and schedules as Agent may reasonably require designating,
identifying or describing the Collateral. The failure by Borrower or any other
Loan Party, however, to promptly give Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Liens on the Collateral
granted pursuant to the Collateral Documents.
     Security Interests. To, and to cause each other Loan Party to, (a) defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Agent and Lenders valid and
perfected first priority security interests in the Collateral, with perfection,
in the case of any investment property, deposit account or letter of credit,
being effected by giving Agent control of such investment property or deposit
account or letter of credit, rather than by the filing of a Uniform Commercial
Code (“UCC”) financing statement with respect to such investment property, and
(c) do whatever Agent may reasonably request, from time to time, to effect the
purposes of this Agreement and the other Loan Documents, including filing
notices of liens, UCC financing statements, fixture filings and amendments,
renewals and continuations thereof; cooperating with Agent’s representatives;
keeping stock records; if expressly requested

66



--------------------------------------------------------------------------------



 



by Agent, making commercially reasonable efforts to obtain waivers from
landlords and mortgagees and from warehousemen and their landlords and
mortgages; and, paying claims which might, if unpaid, become a Lien on the
Collateral. Agent is hereby authorized by Borrower to file any UCC financing
statements covering the Collateral whether or not Borrower’s signatures appear
thereon.
     Post-Closing Modification of Indiana Mortgage. Within 30 days after the
Closing Date, Borrower shall: (i) execute and deliver to Agent a modification to
the Indiana Mortgage to reflect (A) the reduction in the amount of the
obligations secured thereby and the extension of the Maturity Date effected by
this Agreement on the Closing Date, (B) the release from the lien of the Indiana
Mortgage of a portion of the real property collateral agreed to in writing by
Agent in its discretion, and (C) such other matters as may be agreed to by
Borrower and Agent; and (ii) cause to be delivered to Agent, at Borrower’s
expense, such endorsements as Agent may reasonably require to the ALTA extended
coverage lender’s title insurance policy currently insuring the lien of the
Indiana Mortgage. Such endorsements shall (A) confirm that such title insurance
policy will continue to insure the lien of the Indiana Mortgage after giving
effect to such modification; (B) insure that the enforceability, perfection and
priority of such lien and Agent’s rights and remedies with respect to the
Indiana Mortgage are not adversely affected by such modification; and
(C) otherwise be in form and substance acceptable to Agent.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
Domestic Material Subsidiary to, directly or indirectly:
     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     Liens pursuant to any Loan Document;
     Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 0, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 0;
     Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

67



--------------------------------------------------------------------------------



 



     pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     Liens securing judgments for the payment of money not constituting an Event
of Default under Section 0; and
     Liens securing Indebtedness permitted under Section 0; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.
     Investments. Make any Investments, except:
     Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;
     advances to officers, directors and employees of Borrower and Subsidiaries
in an aggregate amount not to exceed $250,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;
     Investments of Borrower in any wholly-owned Subsidiary and Investments of
any wholly-owned Subsidiary in Borrower or in another wholly-owned Subsidiary;
     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
     Guarantees to the extent permitted by Section 0;
     Acquisitions by Borrower of another Person (including by way of merger with
such Person where Borrower is the surviving entity), business or property to the
extent that Borrower’s expenditures in respect of such acquisitions do not,
between the Closing Date and the Maturity Date, exceed $10,000,000 in the
aggregate (either paid or incurred); provided, that such $10,000,000 limit shall
not apply to acquisitions in which the consideration paid by Borrower is solely
in the form of Borrower’s capital stock; and provided further, that Borrower may
not enter into any acquisitions of any kind or in any amount under this
paragraph (f) if (i) a Default or Event of Default shall then exist or would
exist after giving effect to such acquisition, or (ii) the

68



--------------------------------------------------------------------------------



 



Consolidated Senior Leverage Ratio would be greater than 2.5:1 after giving
effect to such acquisition;
     Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
     Indebtedness under the Loan Documents;
     Indebtedness outstanding on the date hereof and listed on Schedule 7.03(b)
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
     Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;
     obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     Indebtedness in respect of purchase money obligations for fixed or capital
assets (including those in the form of capital leases and Synthetic Lease
Obligations) within the limitations set forth in Section 0; provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $10,000,000; and
     OMAX Subordinated Debt.
     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary

69



--------------------------------------------------------------------------------



 



     shall be the continuing or surviving Person, and, provided further that if
a Guarantor is merging with another Subsidiary, the Guarantor shall be the
surviving Person;
     any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor; and
     Borrower may merge with another Person if (i) such merger is a permitted
Investment under Section 7.02(f) above and (ii) Borrower is the surviving entity
in such merger.
     Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     Dispositions of inventory in the ordinary course of business;
     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;
     Dispositions permitted by Section 0;
     non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
     (g) Dispositions of the shares or assets of Immaterial Subsidiaries; and
     (h) Dispositions of the shares or assets of Subsidiaries listed on
Schedule 7.05,
provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.
     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests (other than sales of common stock of the
Borrower), except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
     each Subsidiary may make Restricted Payments to Borrower, Guarantors and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

70



--------------------------------------------------------------------------------



 



     Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and
     In addition to the Restricted Payments permitted under clauses (a), (b) and
(c) above, between the Closing Date and the Maturity Date, Borrower and
Subsidiaries collectively may make Restricted Payments in an aggregate amount of
up to $10,000,000.
     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     Transactions With Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among Borrower and any Guarantor or between and among
Guarantors.
     Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 0 solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.
     Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
     Financial Covenants. Fail to comply with any of the financial covenants set
forth on Schedule 7.11.
EVENTS OF DEFAULT AND REMEDIES
     Events of Default. Any of the following shall constitute an Event of
Default:

71



--------------------------------------------------------------------------------



 



     Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
     Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 0, 0, 0, 0, 0, 0, 0, 6.13,6.14,7.01
(other than with respect to involuntary liens), 7.02, 7.03, 7.04, 7.05, 7.06,
7.07, 7.10 or 7.11, or any Guarantor fails to perform or observe any term,
covenant or agreement contained in Section 2 of the Guaranty; or
     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or event of default occurs under any other
Loan Document; or
     Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
     Cross-Default. (i) The Borrower or any Domestic Material Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Domestic
Material Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Borrower or any Domestic Material Subsidiary is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Domestic Material Subsidiary as a result thereof is greater
than the Threshold Amount; or
     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all

72



--------------------------------------------------------------------------------



 



or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     Inability to Pay Debts; Attachment. (i) The Borrower or any Domestic
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     Judgments. There is entered against the Borrower or any Domestic Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
     Invalidity of Loan Documents. Any Loan Document or any provision thereof,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or
     Change of Control. There occurs any Change of Control with respect to the
Borrower or any Guarantor; or
     Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect and such Material Adverse Effect is not removed or
corrected within 30 days after the Borrower has written notice thereof from
Agent.

73



--------------------------------------------------------------------------------



 



     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
     declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;
     require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
     exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.
     Application of Funds. After the exercise of remedies provided for in
Section 0 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 0), any amounts received
on account of the Obligations shall be applied by Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting
(i) accrued and unpaid L/C Fees and interest on the Loans, L/C Borrowings and
other Obligations and (ii) fees, premiums and scheduled periodic payments due
under any Swap Contract between the Borrower and any Lender or any Affiliate of
any Lender permitted by Section 0 and any interest accrued

74



--------------------------------------------------------------------------------



 



thereon, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting
(i) unpaid principal of the Loans and L/C Borrowings and (ii) breakage,
termination or other payments due under any Swap Contract between the Borrower
and any Lender or any Affiliate of any Lender permitted by Section 0 and any
interest accrued thereon, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
     Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
Subject to Section 0, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
ADMINISTRATIVE AGENT
     Appointment and Authorization of Administrative Agent.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of Agent, the
Lenders and the L/C Issuer, and neither Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders and the L/C Issuer hereby irrevocably appoints and
authorizes Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Agent pursuant to Section 0 or otherwise for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.
     Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though

75



--------------------------------------------------------------------------------



 



it were not Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Agent hereunder and without any duty to account therefor to
Lenders.
     Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:
     shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and
     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
     Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections 0
and 0) or (ii) in the absence of its own gross negligence or willful misconduct.
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to Agent by Borrower, a Lender
or the L/C Issuer. Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.
     Reliance by Administrative Agent. Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made

76



--------------------------------------------------------------------------------



 



to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
     Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 0 shall continue in effect
for the benefit of such retiring Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

77



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
     Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Book Managers or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Agent, a Lender or the L/C Issuer hereunder.
     Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.
     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 0(i) and (j), 0 and 0) allowed in such judicial
proceeding; and
     to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the

78



--------------------------------------------------------------------------------



 



reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 0 and 0.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize Agent
to vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.
     Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize Agent, at its option and in its discretion,
     to release any Lien on any property granted to or held by Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;
     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.
MISCELLANEOUS
     Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
     waive any condition set forth in Section 0 without the written consent of
each Lender; provided, however, in the sole discretion of Agent, only a waiver
by Agent shall be required with respect to immaterial matters or items specified
in Section 0(iii) or (iv) with respect to which Borrower has given assurances
satisfactory to Agent that such items shall be delivered promptly following the
Closing Date;
     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 0) without the written consent of such
Lender;

79



--------------------------------------------------------------------------------



 



     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 0) any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
     change Section 0 or Section 0 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
     change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     release any Guarantor from the Guaranty or release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Agent in addition to the
Lenders required above, affect the rights or duties of Agent under this
Agreement or any other Loan Document; and (iii) any Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     Notices; Effectiveness; Electronic Communication.
     Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as

80



--------------------------------------------------------------------------------



 



follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     if to Borrower, Agent the L/C Issuer or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     Electronic Communications. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT

81



--------------------------------------------------------------------------------



 



OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no
event shall Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
     Change of Address, Etc. Each of Borrower, Agent the L/C Issuer and the
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower, Agent, the
L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
Agent from time to time to ensure that Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Revolving Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.
     No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer or
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and

82



--------------------------------------------------------------------------------



 



privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
     Expenses; Indemnity; Damage Waiver.
     Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by Agent, any Lender or
the L/C Issuer (including the fees, charges and disbursements of any counsel for
Agent, any Lender or the L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     Indemnification by Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who

83



--------------------------------------------------------------------------------



 



may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto,; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
     Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 0.
     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such

84



--------------------------------------------------------------------------------



 



unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     Survival. The agreements in this Section shall survive the resignation of
Agent, the L/C Issuer and the Swing Line Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     Successors and Assigns.
     Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Agent, the L/C Issuer and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Agent, the L/C Issuer and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

85



--------------------------------------------------------------------------------



 



     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     Minimum Amounts.
     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than Five Million Dollars ($5,000,000) unless, in each case, each of Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
     the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender or an Approved Fund;
     the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is of a Commitment to a Person
that is not a Lender having the Commitment or an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

86



--------------------------------------------------------------------------------



 



     the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
     the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
     Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to Agent an Administrative Questionnaire.
     No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
     Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Swing
Line Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue

87



--------------------------------------------------------------------------------



 



to be entitled to the benefits of Sections 0, 0, 0, and 0 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and Borrower,
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
     Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Agent, the L/C Issuer and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 0 that
affects such Participant. Subject to subsection (e) of this Section, Borrower
agrees that each Participant shall be entitled to the benefits of Sections 0, 0
and 0 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 0 as
though it were a Lender, provided such Participant agrees to be subject to
Section 0 as though it were a Lender.
     Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 0 or 0 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrower’s prior written consent.
     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of

88



--------------------------------------------------------------------------------



 



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Revolving
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Agent, any Lender, the

89



--------------------------------------------------------------------------------



 



L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than Borrower.
     For purposes of this Section, “Information” means all information received
from Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects

90



--------------------------------------------------------------------------------



 



thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section 0,
this Agreement shall become effective when it shall have been executed by Agent
and when Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
     the Borrower shall have paid to Agent the assignment fee specified in
Section 10.06(b);
     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts

91



--------------------------------------------------------------------------------



 



payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
     in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
     such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Governing Law; Jurisdiction; Etc.
     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.
     SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN KING COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF WASHINGTON, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WASHINGTON STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE

92



--------------------------------------------------------------------------------



 



FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 0. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by Agent and Arranger are arm’s-length
commercial transactions between Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Agent and Arranger, on the other
hand, (B) each of Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) Agent
and Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither Agent nor Arranger has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) Agent and Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither Agent nor Arranger has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waives and releases any
claims that it may have against Agent and Arranger with respect to any breach or

93



--------------------------------------------------------------------------------



 



alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
     Time of the Essence. Time is of the essence of the Loan Documents.
     Amendment and Restatement; Reaffirmation of Loan Documents.
     (a) To the extent this Agreement contains provisions that are the same as
in the 2009 Credit Agreement, those provisions shall be deemed restated in this
Agreement. To the extent this Agreement contains provisions different than those
is the 2009 Credit Agreement, the 2009 Credit Agreement shall be deemed amended
by this Agreement. The Parties note, however, that as provided in Schedule 7.11
hereof, the financial covenants that are tested as of January 31, 2011 shall be
those set forth in Schedule 7.11 of the 2009 Credit Agreement and shall be
measured as set forth in the 2009 Credit Agreement.
     (b) In addition to the Loan Documents executed and delivered as of the
Closing Date, without implying that such reaffirmation is required, the Borrower
hereby reaffirms that: (i) the Collateral Documents, the Environmental Indemnity
and the Subordination Agreement are in full force and effect, including all of
the Borrower’s obligations and liabilities thereunder, and (ii) references
therein to the “Credit Agreement” shall mean this Agreement as amended, modified
or supplemented from time to time hereafter.
     Oral Agreements Not Enforceable. ORAL AGREEMENTS AND ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

94



--------------------------------------------------------------------------------



 



     10.22 Reservation of Rights. The Borrower acknowledges and agrees that the
execution and delivery by the Lender, the Agent, the L/C Issuer and the Swing
Line Lender of this Agreement shall not be deemed to create a course of dealing
or otherwise obligate the Lender, the Agent, the L/C Issuer or the Swing Line
Lender to forbear or execute similar amendments under the same or similar
circumstances in the future.
     10.23 Waiver of Assignment Fee. The Agent hereby agrees that no processing
and recordation fee will be owing under Section 10.6(b)(iv) in connection with
the assignments by the Assignors referred to in the Recitals.
[Signature Page Follows]

95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            FLOW INTERNATIONAL CORPORATION
      By:   /s/ Allen M. Hsien       Name:   Allen M. Hsien       Title:        
  BANK OF AMERICA, N.A., as Agent
      By:   /s/ Sarah Hill       Name:   Sarah Hill       Title:           BANK
OF AMERICA, N.A., as a Lender, L/C Issuer and
Swing Line Lender
      By:   /s/ Sarah Hill       Name:   Sarah Hill       Title:      

96



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

          Lender   Commitment   Applicable Percentage   Bank of America, N.A.  
$25,000,000.00   100%

97



--------------------------------------------------------------------------------



 



SCHEDULE 2.03(a)
EXISTING LETTERS OF CREDIT

                          Letter of Credit No.     Beneficiary   Amount    
Expiration Date     3115731    
Bank of America (Beijing)/ Harbin
  $ 983,896.00       04/18/2011     3115804    
Bank of America (New Dehli)/ Punj Lloyd
    38,006.40       05/30/2012  

98



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION

1.   Crucible Incident (June 29, 2002)

Flow Autoclave Systems, Inc., Flow Pressure Systems, ABB Pressure Systems, Avure
Technologies AB and Avure Technologies, Inc. v. Lumbermens Mutual Casualty and
Kemper Insurance Co., and Lumbermens Mutual Casualty Company v. Flow
International Corporation, Flow Autoclave Systems, Inc., Flow Pressure Systems,
ABB Pressure Systems, Avure Technologies AB and Avure Technologies,
Inc.,__Supreme Court of the State of New York, County of Onondaga, Index
No. 2005-2126
2. Avure Claim.
     The Company has received a claim for indemnity from Avure Technologies
under the September 2005 sale agreement for amounts, if any, that may become
payable as a result of an ongoing tax audit of Avure’s Swedish subsidiary.

99



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.

                      Jurisdiction             of   Percentage  Name of Owner  
Name of Subsidiary   Formation   Ownership
 
  Domestic Subsidiaries        
Flow International Corporation
  Caitra Technologies, Inc. (Inactive)   Washington   100%
 
  Foreign Subsidiaries        
Flow International Corporation
  Flow China (Flow Ultra High Pressure Waterjet Technology (Shanghai) Co., Ltd.)
  People’s Republic of China   100%
Flow International Corporation
  Flow Waterjet Hong Kong Limited   Hong Kong   100%
Flow International Corporation
  Flow Korea Corporation (in liquidation)   Korea   100%
Flow International Corporation
  Flow Asia Corporation   Republic of China, Taiwan   100%
Flow International Corporation
  Flow Asia International Ltd.   Republic of Mauritius   1%
Flow Asia Corporation
  Flow Asia International Ltd.   Republic of Mauritius   99%
Flow International Corporation
  Flow Japan Corporation   Japan   100%
Flow International Corporation
  Flow Europe GmbH   Germany   100%
Flow Europe GmbH
  Flow Italia, S.r.l.   Italia   100%
Flow Europe GmbH
  Flow France Sarl   France   100%

Form of Loan Notice
A-100

 



--------------------------------------------------------------------------------



 



                                      Name of Owner   Name of Subsidiary  
Jurisdiction
of
Formation   Percentage
Ownership
Flow Europe GmbH
  Flow U.K. Ltd.   United Kingdom   100%
Flow Europe GmbH
  Flow Iberica Corte Con Aqua Alta Presion, S.L.   Spain   100%
Flow Europe GmbH
  Flow Eastern Europe, s.r.o.   Czech Republic   100%
Flow International Corporation
  Flow Latino Americana Industria e Comercio Ltda., dba Flow South America  
Brazil   100%
Flow International Corporation
  Flow Holding Limited   United Kingdom   100%
Flow Holding Limited
  Flow Automation Systems ULC   BC, Canada   100%
Flow International Corporation
  Flow Bangalore Waterjet Private Limited   India   1%
Flow Holding Limited
  Flow Bangalore Waterjet Private Limited   India   99%
Flow International Corporation
  Flow Holdings Sagl (Inactive)   Switzerland   100%

Part (b). Other Equity Investments.

             
Flow International Corporation
  Dardi International Corporation   China   4.6%

Form of Loan Notice
A-101

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
Part (a). FLOW INTERNATIONAL CORPORATION

                  SECURED PARTY   FILE NUMBER AND DATE FILED   COLLATERAL
DESCRIPTION
 
                Bank of America, N.A. (by assignment from U.S. Bank of
Washington, N.A. on 09-02-1998))     891840371
07-03-1989     Accounts, chattel paper, documents, instruments, general
intangibles, leases, leasehold interests, inventory (including raw materials and
stock in trade), equipment, machinery office equipment, fixtures, patents,
trademarks, tradenames and service marks, now existing or hereafter arising, and
all proceeds.
 
               
Jules & Associates, Inc.
    20011030227     Leased equipment specifically identified on an Exhibit.
 
    04-13-2001          
 
               
Minolta Business Solutions
    200200459558     Leased equipment specifically identified on an Exhibit.
 
    12-12-2001          
 
               
Bank of America, N.A.
    200519554111     All Assets.
 
    07-11-2005          
 
               
Banc of America Leasing &
    200806631136     Leased equipment specifically identified on an Exhibit.
Capital, LLC (by
    03-05-2008          
assignment from Fidelity National Capital, Inc. on 03-14-2008)
               
 
               
Fidelity National
    200823210338     Specifically identified equipment.
Capital, Inc.
    08-19-2008          
 
               
Fidelity National
    200833059170     Specifically identified equipment.
Capital, Inc./Bank of
    11-25-2008          
America Leasing & Capital, LLC
               
 
               
Banc of America Leasing &
    200907010007     Leased equipment referenced.
Capital, LLC (by
    03-10-2009          
assignment from Fidelity National Capital, Inc. on 05/02/2009)
               
 
               
Banc of America Leasing &
    200924539314     Leased equipment referenced.
Capital, LLC (by
    09-01-2009          
assignment from Fidelity National Capital, Inc. on 09/09/2009)
               
 
               

Form of Loan Notice

A-102



--------------------------------------------------------------------------------



 



                  SECURED PARTY   FILE NUMBER AND DATE FILED   COLLATERAL
DESCRIPTION  
NC Power Systems
    201002886443     Specifically identified equipment.
 
    01/28/2010          
 
               
Kuka Robotics Corporation
    201025964968     Specifically identified equipment.
 
    09/16/2010          
 
               
Kuka Robotics Corporation
    201026986181     Specifically identified equipment.
 
    09/26/2010          
 
               
The Archive Group, Inc. and Columbia State Bank
    201027088761
09/27/2010     Specific leased Konica equipment identified in the collateral
description by serial number.
 
               
Kuka Robotics Corporation
    201030062512     Specifically identified equipment.
 
    10/27/2010          
 
               
Kuka Robotics Corporation
    201030783370     Specifically identified equipment.
 
    11/03/2010          
 
               
Kuka Robotics Corporation
    201101355710     Specifically identified equipment.
 
    01/13/2011          

Form of Loan Notice

A-103



--------------------------------------------------------------------------------



 



SCHEDULE 7.03(b)
EXISTING INDEBTEDNESS

                      Amount           as of January 31,           2011   Name
of Debtor   Name of Creditor   (in 000s)  
Flow International Corporation
  Office Ware   $ 17,156  
 
           
Flow Japan Corporation
  Honda and Toyota Financial Services   $ 9,623  
 
           
Flow Latino Americana Industria e Comercio Ltda.
  Aymore Financiamentos   $ 44,811  

Form of Loan Notice

A-104



--------------------------------------------------------------------------------



 



SCHEDULE 7.11
FINANCIAL COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
Domestic Material Subsidiary to, directly or indirectly:
     1. Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio, for the period of four fiscal quarters of Borrower ending as of
the end of any fiscal quarter that ends on or after the Closing Date, to be
greater than 2.75:1.
     2. Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any period of four fiscal quarters of the Borrower
ending as of the end of the fiscal quarter that ends on or after the Closing
Date, to be less than 1.75.
     The Parties acknowledge that Borrower has not yet submitted its financial
statement and Compliance Certificate relating to the Borrower’s fiscal quarter
ending January 31, 2011. Notwithstanding any other provision of the Agreement
(including this Schedule 7.11), the form of Compliance Certificate attached to
the 2009 Credit Agreement and those financial covenants set forth in
Schedule 7.11 of the 2009 Credit Agreement that are tested as of the end of
January 31, 2011 shall continue to apply and shall be measured as set forth in
the 2009 Credit Agreement. Any non-compliance with such financial covenants
shall be a breach, a Default and, if not curable or not cured, an Event of
Default under this Agreement. For avoidance of doubt, the amendments effected
through this Agreement on the Closing Date are not intended, and shall not be
construed, as a waiver by Bank of America, in any of its capacities, of any such
breach, Default or Event of Default or any rights or remedies arising therefrom.
Form of Loan Notice

A-105



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Flow                                                                 
International                                                  
                                Corporation
23500                                                       64th
                                         
                                                                 Avenue  
                                                   South
Kent, Washington 98032
Attention: Chief Financial Officer
Telephone: (253) 850-3500
Telecopier: (253) 813-3311
Electronic Mail: AHsieh@flowcorp.com
Copy to: General Counsel; jleness@flowcorp.com
Website Address: www.flowcorp.com
U.S. Taxpayer Identification Number: 91-1104842
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road, 2nd Floor
Concord, CA 94520
Mail Code: CA4-702-02-25
Attention: Noelia Adina
Telephone: 925-675-8027
Facsimile: 888-211-4649
Electronic Mail: noelia.adina@bankofamerica.com
Account No.: 3750836479
Reference: Flow International Corporation
ABA# 026009593
(for payments):
Bank of America, N.A.
New York, NY
ABA No. 026009593
Account No: 3750836479
Account Name: Corporate FTA
Attn: Noelia Adina
Reference: Flow International Corporation
Form of Loan Notice

A-106



--------------------------------------------------------------------------------



 



Other Notices as Administrative Agent:
Bank of America, N.A.
800 Fifth Avenue, Floor 17
Seattle, WA 98104
Mail Code: WA1-501-17-32
Attention: Ken Puro
Telelephone: 206-358-0138
Facsimile: 415-343-0559
Electronic Mail: Ken.Puro@Bankofamerica.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations — Los Angeles #226521
1000 West Temple Street, Suite Level 7
Mail Code: CA9-705-07-05
Los Angeles, CA 90017-1466
Attention: Tai Lu
Telephone: 213-481-7840
Facsimile: 213-580-8442
SWING LINE LENDER:
Bank of America, N.A.
2001 Clayton Road, 2nd Floor
Concord, CA 94520
Mail Code: CA4-702-02-25
Attention: Noelia Adina
Telephone: 925-675-8027
Facsimile: 888-211-4649
Electronic Mail: noelia.adina@bankofamerica.com
Account No.: 3750836479
Reference: Flow International Corporation
ABA# 026009593
Form of Loan Notice

A-107



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of March 2, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among FLOW INTERNATIONAL CORPORATION, a Washington corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent, L/C Issuer and Swing Line Lender.
     The undersigned hereby requests (select one):
     o A Borrowing of Revolving Loans o A conversion or continuation of
Revolving Loans

  1.   On                                                              (a
Business Day).     2.   In the amount of $
                                         .     3.   Comprised of
                                         .         [Type of Revolving Loan
requested]     4.   For Eurodollar Rate Loans: with an Interest Period of
                     months.

     The Revolving Borrowing, if any, requested herein complies with the proviso
to the first sentence of Section 0 of the Agreement.

            FLOW INTERNATIONAL CORPORATION
      By:           Name:           Title:        

Form of Loan Notice

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
     Date: ___________, _____
To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of March 2, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among FLOW INTERNATIONAL CORPORATION, a Washington corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent, L/C Issuer and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:

  1.   On                                                              (a
Business Day).     2.   In the amount of $                                    .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            FLOW INTERNATIONAL CORPORATION
      By:           Name:           Title:        

Form of Loan Notice

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE

$______________   _ _______________

     FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_______________ or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from time to time made by the Lender to Borrower under that
certain Third Amended and Restated Credit Agreement, dated as of March 2, 2011,
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent, L/C Issuer and Swing Line Lender.
     Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to Agent for the account of the Lender in Dollars in immediately available
funds at the Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid and reborrowed in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of the Guaranties and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.
     Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF WASHINGTON.
[Signature Page Follows]

E-1



--------------------------------------------------------------------------------



 



     ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

            FLOW INTERNATIONAL CORPORATION
      By:           Name:           Title:      

E-2



--------------------------------------------------------------------------------



 



         

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of Principal   Outstanding    
            End of Interest   or Interest Paid   Principal Balance     Date  
Type of Loan Made   Amount of Loan Made   Period   This Date   This Date  
Notation Made By
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________
________
  ________   ________   ________   ________   ________   ________

E-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________, ____
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
     Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of March 2, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among FLOW INTERNATIONAL CORPORATION, a Washington corporation (“Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as Agent,
L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the _______________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on the behalf of
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.
     3. A review of the activities of Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
Form of Guarantor Pledge Agreement

F-2-1



--------------------------------------------------------------------------------



 



—or—
[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
     4. The representations and warranties of Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
     5. The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, 20_.

            FLOW INTERNATIONAL CORPORATION
      By:           Name:           Title:        

For the Quarter/Year ended __________________(“Statement Date”)
Form of Guarantor Pledge Agreement

F-2-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

                  I. Section 1 of Schedule 7.11 — Consolidated Senior Leverage
Ratio.        
 
  A.   Consolidated Funded Indebtedness at Statement Date: $      
 
  B.   OMAX Subordinated Debt (if long-term) at Statement Date: $      
 
  C.   Consolidated Adjusted EBITDA for four consecutive fiscal quarters ending
on the above date (“Subject Period”) (Line III.A.7 below): $      
 
  D.   Consolidated Senior Leverage Ratio ((Line I.A - Line 1.B) ¸ Line I.C):  
             to 1
 
      Maximum permitted: See Schedule 7.11         II. Section 2 of
Schedule 7.11 — Consolidated Fixed Charge Coverage Ratio.        
 
  A.   Consolidated Adjusted EBITDA for Subject Period:        
 
  1.   Consolidated Net Income for Subject Period: $      
 
  2.   Consolidated Interest Charges for Subject Period: $      
 
  3.   Provision for income taxes for Subject Period: $      
 
  4.   Depreciation expenses for Subject Period: $      
 
  5.   Amortization expenses for Subject Period: $      
 
  6.   Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period: $      
 
  7.   Consolidated Adjusted EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6): $      
 
  B.   Cash payments for taxes: $      
 
  C.   Maintenance Capital Expenditures: $      
 
  D.   Consolidated Interest Charges (except non-cash payment-in-kind or
non-cash deferred interest pursuant to OMAX Subordinated Debt while it's
long-term debt and deferred financing costs) for Subject Period: $      
 
  E.   Current portion of other long term debt1: $      
 
  F.   Consolidated Fixed Charge Coverage Ratio ((Line II.A.7 — Line II.B - Line
II.C) ¸ (Line II.D + Line II.E) : $      
 
      Minimum required:   See Schedule 7.11

 

1   That is, long term debt other than long term debt under this Agreement,
under the OMAX Subordinated Debt, under the credit facility for working capital
purposes between Flow Asia Corporation and First Commerce Bank and under the
credit facility for working capital purposes between Flow Asia Corporation and
Mega International Commercial Bank.

Form of Guarantor Pledge Agreement

F-2-3



--------------------------------------------------------------------------------



 



For the Quarter/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated Adjusted EBITDA
(in accordance with the definition of Consolidated Adjusted EBITDA
as set forth in the Agreement)

                                      Consolidated                     Adjusted
  Quarter   Quarter   Quarter   Quarter   Twelve Months EBITDA   Ended   Ended  
Ended   Ended   Ended
Consolidated Net Income
   
 
   
+ Consolidated Interest Charges
   
 
   
+ income taxes
   
 
   
+ depreciation expense
   
 
   
+ amortization expense
   
 
   
+ non-recurring non-cash expenses
   
 
   
= Consolidated Adjusted EBITDA
   

Form of Guarantor Pledge Agreement

F-2-4



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF GUARANTY AGREEMENT
GUARANTY AGREEMENT
     This GUARANTY AGREEMENT (“Guaranty”) is entered into as of ________, 20__,
by [________________] (together with any additional guarantor becoming a party
hereto as provided in Section 27 hereof, collectively, the “Guarantors”, and
individually, a “Guarantor”), in favor of BANK OF AMERICA, N.A., a national
banking association, (including any other lenders from time to time party to the
Credit Agreement referred to below, collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent for the Lenders and their successors (in
such capacity, and together with its successors as administrative agent for the
Lenders, the “Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (the
“Borrower”) is a party to that certain Third Amended and Restated Credit
Agreement dated as of March 2, 2011 by and among the Borrower, Lenders and Bank
of America, N.A., as Agent, Swing Line Lender and L/C Issuer (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Credit Agreement”).
     B. Each Guarantor is executing this Guaranty in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
consideration for the Lenders to make Loans and to continue Loans heretofore
made and for the L/C Issuer to issue Letters of Credit under the Credit
Agreement.
     C. Each Guarantor as a direct or indirect wholly-owned Subsidiary of the
Borrower will derive substantial and direct benefits (which benefits are hereby
acknowledged by each Guarantor) from the Loans and the Letters of Credit and
other benefits to be provided to the Borrower under the Credit Agreement;
     NOW, THEREFORE, in consideration of the foregoing and in order to induce
the Lenders to make and continue Loans and the L/C Issuer to issue Letters of
Credit under the Credit Agreement, each Guarantor hereby agrees as follows:
     1. Definitions; Interpretation.
     (a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty and not otherwise defined herein have the meanings specified in the
Credit Agreement.
     (b) Certain Defined Terms. As used in this Agreement, the following terms
have the following meanings:
     “Bank of America” means Bank of America, N.A. and its successors and
assigns.
Form of Guarantor Pledge Agreement

F-2-5



--------------------------------------------------------------------------------



 



     “Guaranteed Obligations” is defined in Section 2 of this Guaranty.
     “Lender” has the meaning set forth in the preamble hereto, and all
references to the “Lenders” or any “Lender” herein shall include the Swing Line
Lender in its capacity as a Lender and as Swing Line Lender and the L/C Issuer
in its capacity as a Lender and as L/C Issuer.
     “Loan Party” means the Borrower and any Guarantor.
     “Solvent” means, as to any Person at a particular time, if, at such time
both (a) (i) the then fair saleable value of the property of such Person on a
going concern basis is (A) greater than the total amount of liabilities
(including contingent liabilities) of such Person as they mature in the ordinary
course and (B) not less than the amount that will be required to pay the
probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability in the ordinary course.
     2. Guaranty. Subject to the provisions of Section 3 below, each Guarantor
hereby irrevocably, absolutely and unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the full and punctual payment or performance when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and at all times thereafter, all of the following debts, liabilities
and obligations (collectively, the “Guaranteed Obligations”): (i) all advances
to, and debts, liabilities, obligations, covenants and duties of, the Borrower
arising under the Credit Agreement and each other Loan Document or otherwise
with respect to any Loan or Letter of Credit; (ii) all debts, liabilities,
obligations, covenants and duties of the Borrower or any of its Subsidiaries
owing to any Lender or any Affiliate of any Lender and arising under any Swap
Contract, including liabilities and obligations arising in connection with or as
a result of early termination of any such Swap Contract; (iii) all indebtedness,
liabilities and obligations of Borrower to Bank of America or any Affiliate of
Bank of America now or hereafter existing, whether joint or several, direct or
indirect, absolute or contingent or due or to become due, arising under or in
connection with any agreement (including all schedules thereto, confirmations of
transactions thereunder, and documents, definitions, and agreements incorporated
therein by reference or relating thereto) pursuant to which Bank of America has
agreed to permit daylight overdrafts to occur on accounts maintained by Borrower
with Bank of America, provide remote disbursement services for Borrower, process
automated clearing house (ACH) transactions for the account of Borrower or
extend credit to Borrower, in the form of credit card accounts, including,
without limitation, any interest due thereon, all fees, costs, and expenses
incurred by Bank of America in connection therewith, and termination payments
and indemnifications relating thereto; and (iv) any and all fees, costs or
out-of-pocket expenses (including attorneys’
Form of Guarantor Pledge Agreement

F-2-6



--------------------------------------------------------------------------------



 



fees and costs) incurred by the Agent or any Lender in enforcing any rights
under this Guaranty and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, each Guarantor’s liability hereunder shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any Loan
Party to the Agent or any Lender (or any Affiliate of a Lender in the case of a
Swap Contract) under the Loan Documents or a Swap Contract but for the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code of the United
States of America (Title 11, United States Code) (the “Bankruptcy Code”) or the
operation of Sections 502(b) and 506(b) of the Bankruptcy Code.
     3. Limitation of Liability. Anything contained in this Guaranty to the
contrary notwithstanding, if any Fraudulent Transfer Law (as hereinafter
defined) is determined by a court of competent jurisdiction to be applicable to
the obligations of any Guarantor under this Guaranty, the obligations of such
Guarantor hereunder shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor (x) in respect of intercompany indebtedness to
the Borrower or other Affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder and (y) under any guaranty of subordinated indebtedness
which guaranty contains a limitation as to maximum amount similar to that set
forth in this Section 3, pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount) and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable Laws or pursuant to the terms of any agreement.
     4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
     (a) This Guaranty constitutes a guaranty of payment and performance when
due and not of collection.
     (b) The Agent acting for itself and the Lenders may enforce this Guaranty
upon the occurrence of an Event of Default under the Loan Documents
notwithstanding the existence of any dispute between the Borrower and the Agent
or any Lender with respect to the existence of such Event of Default.
Form of Guarantor Pledge Agreement

F-2-7



--------------------------------------------------------------------------------



 



     (c) The obligations of each Guarantor hereunder are independent of the
obligations of the Borrower under the Loan Documents and the obligations of any
other guarantor of the obligations of the Borrower under the Loan Documents, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.
     (d) Payment by the Guarantors of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Agent or any Lender (or
any Affiliate of a Lender in the case of a Swap Contract) is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release any
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit.
     (e) The Agent and the Lenders (or any Affiliate of a Lender in the case of
a Swap Contract) upon such terms as they deem appropriate, without notice or
demand and without affecting the validity or enforceability of this Guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations, (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other guarantor) with respect
to the Guaranteed Obligations and (v) exercise any other rights available to
them under the Loan Documents.
     (f) This Guaranty and the obligations of each Guarantor hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not such Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
of the Loan Documents or any agreement relating to such other guaranty;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any
Form of Guarantor Pledge Agreement

F-2-8



--------------------------------------------------------------------------------



 



source to the payment of indebtedness of the Borrower other than the Guaranteed
Obligations, even though the Agent or any Lender (or any Affiliate of a Lender
in the case of a Swap Contract) might have elected to apply such payment to any
part or all of the Guaranteed Obligations; (v) the Agent’s or any Lender’s (or
any Affiliate of a Lender in the case of a Swap Contract) consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any defenses, set-offs or counterclaims which
the Borrower may allege or assert against the Agent or any Lender (or any
Affiliate of a Lender in the case of a Swap Contract) in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (vii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
     5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
the Agent and each Lender:
     (a) any right to require the Agent or any Lender, as a condition of payment
or performance by any Guarantor, to (i) proceed against the Borrower, any other
guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or have resort to any balance of any deposit account or credit on the
books of the Agent or any Lender in favor of the Borrower or any other Person,
or (iii) pursue any other remedy in the power of the Agent or any Lender
whatsoever;
     (b) any defense arising by reason of the incapacity, lack of authority or
any disability or other defense of the Borrower including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower from any cause other than payment in
full of the Guaranteed Obligations;
     (c) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;
     (d) any defense based upon the Agent’s or any Lender’s errors or omissions
in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith;
     (e) (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of any Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting any Guarantor’s liability hereunder or
the enforcement hereof, and (iii) any rights to set-offs, recoupments and
counterclaims;
     (f) notices, demands, presentments, protests, notices of protest, notices
of dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Loan Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related
Form of Guarantor Pledge Agreement

F-2-9



--------------------------------------------------------------------------------



 



thereto, notices of any extension of credit to the Borrower and notices of any
of the matters referred to in Section 4 above and any right to consent to any
thereof; and
     (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
     6. Guarantor’s Rights of Subrogation, Contribution, Etc. Until all of the
Guaranteed Obligations shall have been finally and indefeasibly paid and
performed in full, the Aggregate Commitments have been terminated, all Letters
of Credit issued or deemed issued pursuant to the Credit Agreement have been
surrendered and all Swap Contracts have been terminated, each Guarantor waives
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against the Borrower or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against the Borrower, and (b) any right to enforce, or to
participate in, any claim, right or remedy that the Agent or any Lender now has
or may hereafter have against the Borrower. In addition, until all of the
Guaranteed Obligations shall have been finally and indefeasibly paid and
performed in full, the Aggregate Commitments have been terminated, all Letters
of Credit issued or deemed issued pursuant to the Credit Agreement have been
surrendered and all Swap Contracts have been terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor of the Guaranteed Obligations. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower, and any rights of
contribution such Guarantor may have against any such other guarantor (including
any Guarantor), shall be junior and subordinate to any rights the Agent and the
Lenders may have against the Borrower, and to any right the Agent or any Lender
may have against such other guarantor (including any Guarantor). If any amount
shall be paid to a Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when the Guaranteed
Obligations shall not have been finally and indefeasibly paid and performed in
full, the Aggregate Commitments shall not have been terminated, all Letters of
Credit issued or deemed issued pursuant to the Credit Agreement shall not have
been surrendered and all Swap Contracts shall not have been terminated, such
amount shall be held in trust for the Agent and shall forthwith be paid over to
the Agent to be applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.
     7. Subordination of Other Obligations. Any debts, liabilities and
obligations of the Borrower now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
debts, liabilities and obligations of the Borrower to any Guarantor collected or
received by such Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Agent and shall forthwith be paid over
to the Agent to be applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of any Guarantor
under any other provision of this Guaranty.
Form of Guarantor Pledge Agreement

F-2-10



--------------------------------------------------------------------------------



 



     8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid and performed in full (other than contingent
indemnification obligations), the Aggregate Commitments have been terminated,
all Letters of Credit issued or deemed issued pursuant to the Credit Agreement
have expired or been terminated and all Swap Contracts have been terminated;
provided, however, that the obligations of the Guarantors under Sections 13 and
20 shall survive any termination of this Guaranty. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
     9. Authority of Borrower and Guarantors. It is not necessary for the Agent
or any Lender to inquire into the powers of the Borrower or any other Loan Party
or of the officers, directors, members, partners or agents acting or purporting
to act on their behalf, and any Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
     10. Information. Loans may be made or continued and Letters of Credit may
be issued, amended or extended by the Lenders to or for the account of the
Borrower from time to time under the Credit Agreement and related Loan Documents
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrower at the time of any such extension
of credit. Neither the Agent nor any Lender shall have any obligation to
disclose or discuss with any Guarantor its assessment, or such Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of the Agent or any Lender to disclose any matter, fact or thing
relating to the business, operations or conditions of the Borrower now known or
hereafter known by the Agent or such Lender.
     11. Right of Setoff. In addition to any rights and remedies of the Lenders
provided by applicable Laws, upon the occurrence and during the continuance of
any Event of Default, each Lender is authorized at any time and from time to
time, without prior notice to any Guarantor or any other Loan Party, any such
notice being waived by each Guarantor to the fullest extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other debts,
liabilities or obligations at any time owing by, such Lender to or for the
credit or the account of any Guarantor against any and all obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to which it is a party, irrespective of whether or not the Agent or
such Lender shall have made demand under this Guaranty or any other Loan
Document and although such obligations may be contingent or unmatured or
denominated in a currency different than that of the deposit account. Each
Lender agrees promptly to notify such Guarantor and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11 are in addition to
the other rights and remedies (including other rights of set off) which such
Lender may have.
Form of Guarantor Pledge Agreement

F-2-11



--------------------------------------------------------------------------------



 



     12. Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.
     (a) So long as the Guaranteed Obligations shall not have been finally and
indefeasibly paid and performed in full, the Aggregate Commitments shall not
have expired or been terminated, all Letters of Credit issued or deemed issued
pursuant to the Credit Agreement shall not have expired or been terminated and
all Swap Contracts shall not have expired or been terminated, no Guarantor
shall, without the prior written consent of the Agent in accordance with the
terms of the Credit Agreement, commence or join with any other Person in
commencing any proceeding under any Debtor Relief Law against the Borrower. The
obligations of the Guarantors under this Guaranty shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding under
any Debtor Relief Laws naming the Borrower as the debtor or by any defense which
the Borrower may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
     (b) Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of each Guarantor, the Agent and each Lender that the Guaranteed
Obligations which are guaranteed by the Guarantors pursuant to this Guaranty
should be determined without regard to any rule of law or order which may
relieve the Borrower of any portion of such Guaranteed Obligations. Each
Guarantor will permit any trustee in any proceeding under any Debtor Relief Law
or similar person to pay the Agent and the Lenders, or allow the claims of the
Agent and the Lenders (or any Affiliate of a Lender in the case of a Swap
Contract) in respect of, any such interest accruing after the date on which such
proceeding is commenced.
     (c) In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower or by any other guarantor (including any Guarantor), the
obligations of each Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
the Agent or any Lender (or any Affiliate of a Lender in the case of a Swap
Contract) as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes under this Guaranty.
     13. Taxes.
     (a) Any and all payments by any Guarantor to or for the account of the
Agent or any Lender under this Guaranty shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Agent or such Lender,
as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions,
Form of Guarantor Pledge Agreement

F-2-12



--------------------------------------------------------------------------------



 



assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Guarantor shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable hereunder to the
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 13), the Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws.
     (b) In addition, each Guarantor agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made hereunder or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, this Guaranty (hereinafter referred to as “Other
Taxes”).
     (c) If any Guarantor shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the Agent
or any Lender, such Guarantor shall also pay to the Agent (for the account of
such Lender) or to such Lender, at the time interest is paid, such additional
amount that such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) such Lender would have received if such Taxes or Other Taxes had not
been imposed.
     (d) Each Guarantor agrees to indemnify the Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 13) paid by the Agent and such Lender, (ii) amounts payable under
subsection (c) above and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Agent makes a demand therefor.
     (e) Within 30 days after the date of any payment by any Guarantor of Taxes,
such Guarantor shall furnish to the Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
     14. Representations and Warranties. Each Guarantor represents and warrants
to the Agent and the Lenders that:
     (a) Existence, Qualification and Power; Compliance with Laws. Such
Guarantor (i) is a corporation or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all governmental licenses, authorizations, consents and approvals to own its
assets, carry on its business and to execute, deliver, and perform its
obligations under this Guaranty and each other Loan Document to which it is a
party, (iii) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such
Form of Guarantor Pledge Agreement

F-2-13



--------------------------------------------------------------------------------



 



qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (iii) or this clause (iv), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (b) Authorization; No Contravention. The execution, delivery and
performance by such Guarantor of this Guaranty and each other Loan Document to
which it is a party, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (i) contravene the terms of
any of such Guarantor’s Organization Documents; (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any
Contractual Obligation to which such Guarantor is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (iii) violate any Law.
     (c) Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Guarantor of this Guaranty or any other Loan Document to which it
is a party.
     (d) Binding Effect. This Guaranty has been, and each other Loan Document to
which the Guarantor is a party, when delivered, will have been, duly executed
and delivered by such Guarantor. This Guaranty constitutes, and each such other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Guarantor, enforceable against it in accordance with its
terms.
     (e) Solvency. Each Guarantor is Solvent and shall be Solvent immediately
after the consummation of the transactions contemplated by this Guaranty.
     (f) Investment Company Act; Public Utility Holding Company Act. None of the
Guarantors, any Person controlling any Guarantor, or any Subsidiary of any
Guarantor (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     15. Payment by Guarantors; Application of Payments. In furtherance of the
foregoing and not in limitation of any other right that the Agent or any Lender
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower to pay any Guaranteed Obligation when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), each Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Agent or the Lenders (or any Affiliate of a Lender in the case of a
Swap Contract) as designated thereby, in cash such Guaranteed Obligation. Except
as otherwise expressly provided herein, all payments by any Guarantor hereunder
shall be made to the Agent, for the account of the Lenders at the Agent’s
payment office in Dollars. Payments received from any Guarantor shall, unless
otherwise expressly provided herein, be applied:
Form of Guarantor Pledge Agreement

F-2-14



--------------------------------------------------------------------------------



 



     First, to payment of any fees, costs or out-of-pocket expenses (including
attorneys’ fees and costs) incurred by the Agent in connection with the
exercise, enforcement or protection of any of the rights of the Agent and the
Lenders under this Guaranty; and
     Second, to payment in full of the Guaranteed Obligations (to the extent not
included in clause First above) in accordance with Section 8.03 of the Credit
Agreement.
The Agent shall have absolute discretion as to the time of application of any
payments received from any Guarantor.
     16. Assignments, Participations, Confidentiality. This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of Agent (and any attempted assignment without such
consent shall be void) and (b) inure to the benefit of Agent, each Lender and
each Affiliate of each Lender and their respective successors and assigns. Any
Lender may from time to time, without notice to any Guarantor and without
affecting any Guarantor’s obligations hereunder, transfer its interest in the
Guaranteed Obligations to Participants and Eligible Assignees as provided in the
Credit Agreement. Each Guarantor agrees that each such transfer will give rise
to a direct obligation of such Guarantor to each such Participant and Eligible
Assignee and that each such Participant and Eligible Assignee shall have the
same rights and benefits under this Guaranty as it would have if it were a
Lender a party to the Credit Agreement and this Guaranty. Each Guarantor, the
Agent and each Lender agree that the provisions of Section 10.07 of the Credit
Agreement shall apply to all information provided to the Agent or a Lender by
any Guarantor under this Guaranty or any other Loan Document to which such
Guarantor is a party, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by such
Guarantor; provided that, in the case of information received from a Guarantor
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential.
     17. Loan Document. This Guaranty is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof. Without limiting the generality of the foregoing, the rules
of construction and interpretation specified in Sections 1.02 through 1.05 of
the Credit Agreement also apply to this Guaranty and are incorporated herein by
this reference.
     18. Notices. All notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered (a) in the case of the Agent and the Lenders, to the address or
facsimile number specified for notices on Schedule 10.02 of the Credit Agreement
and (b) in the case of the Guarantors, to the address or facsimile number
specified below:
c/o Flow International Corporation
23500 64th Avenue South
Kent, Washington 98032
Attn: General Counsel
Telephone: 253-813-9376
Facsimile: 253-813-3280
Form of Guarantor Pledge Agreement

F-2-15



--------------------------------------------------------------------------------



 



All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt and (ii) (A) if delivered by
hand or by courier, when signed for by the intended recipient; (B) if delivered
by mail, four Business Days after deposit in the mails, postage prepaid and
(C) if delivered by facsimile, when sent and receipt has been confirmed by
telephone.
     19. No Waiver; Cumulative Remedies. No failure by the Agent or any Lender
to exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. No waiver of any single breach or default under this Guaranty shall
be deemed a waiver of any other breach or default. The rights, remedies, powers
and privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges that may otherwise be available to the Agent and
the Lenders. Any single or partial exercise of any right or remedy shall not
preclude the further exercise thereof or the exercise of any other right or
remedy. No notice or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in
similar or other circumstances.
     20. Costs and Expenses. Each Guarantor, jointly with the other Guarantors
and severally, agrees to pay or reimburse the Agent and each Lender within five
Business Days after demand for any and all fees, costs or out-of-pocket expenses
(including attorneys’ fees and costs) incurred by them in connection with the
exercise, enforcement or protection of any of the rights of the Agent under this
Guaranty (including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law).
     21. Governing Law.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND THE LENDERS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF WASHINGTON
SITTING IN SEATTLE, KING COUNTY, WASHINGTON OR OF THE UNITED STATES FOR THE
WESTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR, THE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR,
THE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF
Form of Guarantor Pledge Agreement

F-2-16



--------------------------------------------------------------------------------



 



VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH
GUARANTOR, THE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
     22. Waiver of Right to Trial by Jury. EACH GUARANTOR, THE AGENT AND EACH
LENDER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE AGENT, ANY
LENDER, ANY LOAN PARTY OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION 22 BELOW, ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     23. Mandatory Arbitration.
     (a) At the written request of either all of the Lenders, the Agent, the
Borrower or all of the Guarantors, any controversy or claim between the Lenders,
the Borrower, the Agent or any Guarantor, arising from or relating to this
Guaranty or any of the other Loan Documents, or arising from an alleged tort,
shall be settled by arbitration in Seattle, Washington. The United States
Arbitration Act shall apply even though this Guaranty is otherwise governed by
Washington law. The proceedings shall be administered by the American
Arbitration Association under its commercial rules of arbitration. Any
controversy over whether an issue is arbitrable shall be determined by the
arbitrator(s). Judgment upon the arbitration award may be entered in any court
having jurisdiction over the parties. The institution and maintenance of an
action for judicial relief or pursuit of an ancillary or provisional remedy
shall not constitute a waiver of the right of either party, including the
plaintiff, to submit the controversy or claim to arbitration if such action for
judicial relief is contested. For purposes of the application of the statute of
limitations, laches or other time bar, the filing of an arbitration pursuant to
this subsection is the equivalent of the filing of a lawsuit, and any claim or
controversy which may be arbitrated under this subsection is subject to any
applicable statute of limitations, laches or other time bar. The arbitrator(s)
will have the authority to decide whether any such claim or controversy is
barred by the statute of limitations, laches or other time bar and, if so, to
dismiss the arbitration on that basis. The parties consent to the joinder of any
guarantor, hypothecator, or other party having an interest relating to the claim
or controversy being arbitrated in any proceedings under this Section. Nothing
contained in this Section 23 shall override any contrary provision contained in
any Swap Contract.
Form of Guarantor Pledge Agreement

F-2-17



--------------------------------------------------------------------------------



 



     (b) No provision of this subsection shall limit the right of the Borrower,
the Agent or the Lenders to exercise self-help remedies such as setoff,
foreclosure, retention or sale of any collateral, or obtaining any ancillary,
provisional, or interim remedies from a court of competent jurisdiction before,
after, or during the pendency of any arbitration proceeding. The exercise of any
such remedy does not waive the right of either party to request arbitration.
     24. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless in writing signed by the Agent and such Guarantor, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit under the
Credit Agreement shall not be construed as a waiver of any Default under the
Credit Agreement.
     25. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     26. Integration. This Guaranty, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
     27. Additional Guarantors. Pursuant to the terms of the Credit Agreement,
each Domestic Material Subsidiary that was not in existence or was not a
Guarantor on the date of the Credit Agreement is required to enter into this
Guaranty as a Guarantor promptly after becoming a Domestic Material Subsidiary.
Upon the execution and delivery by such Domestic Material Subsidiary of an
instrument in the form of Annex 1 hereto and acceptance thereof by the Agent,
such Domestic Material Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
     28. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
     29. No Inconsistent Requirements. Each Guarantor acknowledges that this
Guaranty and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.
Form of Guarantor Pledge Agreement

F-2-18



--------------------------------------------------------------------------------



 



     30. Oral Agreements. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
[Intentionally Left Blank]
Form of Guarantor Pledge Agreement

F-2-19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the day and year first above written.

            [_________________________________]           By:           Name:  
        Title:        

Form of Guarantor Pledge Agreement

F-2-20



--------------------------------------------------------------------------------



 



ANNEX 1
SUPPLEMENT
     SUPPLEMENT NO. ____ dated as of __________________, to the Guaranty
Agreement dated as of ________, 20___, by [________________], a
[________________] corporation (together with any additional guarantors becoming
a party thereto as provided in Section 27 thereof, collectively, the
“Guarantors”, and individually, a “Guarantor”), in favor of the Lenders (as
defined in the Recitals below) and BANK OF AMERICA, N.A., a national banking
association, as Agent for the Lenders and their successors (in such capacity,
and together with its successors as administrative agent for the Lenders, the
“Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (“Borrower”) is
a party to that certain Third Amended and Restated Credit Agreement dated as of
March 2, 2011 by and among the Borrower, the Lenders, and Bank of America, N.A.,
a national banking association, as Agent, Swing Line Lender and L/C Issuer (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty.
     C. The Guarantors have entered into the Guaranty in order to induce the
Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
Extensions under the Credit Agreement, and pursuant to Section 6.12 of the
Credit Agreement, each Domestic Material Subsidiary that was not in existence or
was not a Guarantor on the date of the Credit Agreement is required to enter
into the Guaranty as a Guarantor promptly after becoming a Domestic Material
Subsidiary.
     D. The undersigned Domestic Material Subsidiary (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty in consideration for the
Lenders to make Loans and to continue Loans heretofore made and for the L/C
Issuer to issue Letters of Credit under the Credit Agreement.
     Accordingly, the New Guarantor agrees as follows:
     1. In accordance with Section 27 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Guarantor. The Guaranty is hereby
incorporated herein by reference.
Form of Guarantor Pledge Agreement

F-2-1



--------------------------------------------------------------------------------



 



     2. The New Guarantor represents and warrants to the Agent and the Lenders
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
     3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when the
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall,
subject to applicable Law, be as effective as delivery of a manually-signed
original thereof.
     4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
     5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     6. Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     7. All communications and notices hereunder shall be in writing and given
as provided in Section 18 of the Guaranty. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
     8. The New Guarantor agrees to reimburse the Agent for its out-of-pocket
expenses (including attorneys’ fees and costs) incurred in connection with this
Supplement.
     9. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.
[Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor has executed this Supplement by its
duly authorized officer as of the day and year first above written.

            [NEW GUARANTOR]
      By:           Name: 

      Title: 

      Address: 

   

            Accepted:

BANK OF AMERICA, N.A., as Agent
      By:           Name: 

      Title: 

 

3



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF GUARANTOR PLEDGE AGREEMENT
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT (“Agreement”) is entered into as of ____________,
20__,by and between _______________________, a ________________ (together with
any additional pledgors becoming a party hereto as provided in Section 21
hereof, collectively, the “Pledgors” and individually, a “Pledgor”), and BANK OF
AMERICA, N.A., a national banking association, as administrative agent for the
Lenders (as defined in the Recitals below) and its successors as administrative
agent for the Lenders (in such capacity, and together with its successors as
administrative agent for the Lenders, the “Administrative Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (“Borrower”) is
party to that certain Third Amended and Restated Credit Agreement dated as of
March 2, 2011, by and among the Borrower, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., a national banking association, as Administrative Agent, Swing
Line Lender and L/C Issuer (as amended, restated, modified, renewed,
supplemented or extended from time to time, the “Credit Agreement”).
     B. Pledgor has become a Domestic Material Subsidiary and therefore must,
pursuant to Section 6.12 of the Credit Agreement, become a Guarantor and enter
into this Agreement.
     C. It is a condition precedent to each Lender’s obligation to make Loans
and the L/C Issuer’s obligation to issue Letters of Credit under the Credit
Agreement that the Pledgor enter into this Agreement and grant to the
Administrative Agent, for itself and for the ratable benefit of the Lenders, the
security interests hereinafter provided to secure the obligations of the Pledgor
described below.
     D. Pledgor has agreed to pledge, assign, transfer, hypothecate and set over
to Administrative Agent for the ratable benefit of Lenders, in addition to 100%
of the Capital Stock of each Domestic Material Subsidiary owned by Pledgor, 65%
of the Capital Stock of Foreign Subsidiaries owned by Pledgor.
     E. Each Pledgor, as a direct or indirect Subsidiary of the Borrower, will
derive substantial and direct benefits (which benefits are hereby acknowledged
by each Pledgor) from the Loans and the Letters of Credit and other benefits to
be provided to the Borrower under the Credit Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the Pledgor and
the Administrative Agent, on behalf of itself and each Lender, hereby agree as
follows:

4



--------------------------------------------------------------------------------



 



     1. Definitions; Interpretation.
     (a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
     (b) Certain Defined Terms. As used in this Agreement, the following terms
have the following meanings:
     “Administrative Agent” has the meaning set forth in the introductory
paragraph hereto.
“Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Credit Agreement” has the meaning set forth in the preamble hereto.
     “Domestic Material Subsidiary” means any Domestic Subsidiary that is not an
Immaterial Subsidiary.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Immaterial Subsidiary” means a Subsidiary that has assets or operations
that are not material to the assets or operations of the Borrower, taken as a
whole, except that a Subsidiary that had assets or operations that were not
material to the assets or operations of the Borrower, taken as a whole, as of
the date of this Agreement but has assets or operations that are material to the
assets or operations of the Borrower, taken as a whole, at any time thereafter
shall not be deemed an Immaterial Subsidiary from and after the date it has
assets or operations that are material to the assets or operations of the
Borrower, taken as a whole.
     “Lender” has the meaning set forth in the preamble hereto, and all
references to the “Lenders” or any “Lender” herein shall include the Swing Line
Lender in its capacity as a Lender and as Swing Line Lender and the L/C Issuer
in its capacity as a Lender and as L/C Issuer.
     “Pledged Collateral” has the meaning specified in Section 2.
     “Pledged Capital Stock” means all of the Capital Stock referred to in
Sections 2(a) and (b).

5



--------------------------------------------------------------------------------



 



     “Pledged Domestic Material Subsidiary” has the meaning specified in Section
2(a).
     “Pledged Foreign Subsidiary” has the meaning specified in Section 2(a).
     “Pledged Subsidiary” means any Pledged Domestic Material Subsidiary or any
Pledged Foreign Subsidiary.
     “Secured Obligations” means, collectively (i) all liabilities, obligations,
covenants and duties of Pledgor arising under the Guaranty or any other Loan
Document to which a Pledgor is a party, and (ii) all debts, liabilities,
obligations, covenants and duties of Pledgor arising under the this Agreement or
the Guarantor Security Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party (as defined in
the Guarantor Security Agreement) or any Affiliate thereof of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Act” has the meaning specified in Section 11(d).
     “UCC” means the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Washington; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Washington, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
     (a) Terms Defined in UCC. Terms used in this Agreement that are defined in
the UCC have the meanings given to them in the UCC.
     (b) Interpretation. The rules of construction and interpretation specified
in Sections 1.02 through 1.05 of the Credit Agreement also apply to this
Agreement and are incorporated herein by this reference.
     2. Pledge. As security for the payment or performance, as the case may be,
in full of the Secured Obligations, the Pledgor hereby pledges, assigns,
transfers, hypothecates and sets over to the Administrative Agent, its
successors and assigns, for the ratable benefit of the Administrative Agent and
the Lenders, their successors and assigns, and grants to the Administrative
Agent, its successors and assigns, for the ratable benefit of the Administrative
Agent and the Lenders, their successors and assigns, a security interest in all
of the Pledgor’s right, title and interest in, to and under the following,
whether now existing or owned or hereafter acquired or arising (collectively,
the “Pledged Collateral”):

6



--------------------------------------------------------------------------------



 



     (a) Pledged Capital Stock. (i) All of the Capital Stock of each Domestic
Material Subsidiary set forth in Part (a) of Schedule 1 hereto or otherwise
owned by Pledgor (each, a “Pledged Domestic Material Subsidiary”) and (ii) all
of the Capital Stock of each Foreign Subsidiary set forth in Part (b) of
Schedule 1 hereto or otherwise owned by Pledgor (each, a “Pledged Foreign
Subsidiary”); provided that such Capital Stock shall not include more than 65%
of all of the voting Capital Stock (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any Foreign Subsidiary;
     (b) Additional Capital Stock. (i) All of the Capital Stock of any Pledged
Domestic Material Subsidiary and, subject to the percentage restrictions
described in subsection (a) above, all of the Capital Stock of any Pledged
Foreign Subsidiary hereafter acquired, received or owned by the Pledgor (whether
in connection with any recapitalization, reclassification or reorganization of
the capital of a Pledged Subsidiary or otherwise); and (ii) subject to the
percentage restrictions described in subsection (a) above, all of the Capital
Stock hereafter acquired, received or owned by the Pledgor of any Person who,
after the date hereof, becomes, as a result of any occurrence, a Pledged
Subsidiary;
     (c) Additional Interests, Etc. (i) All certificates, instruments or other
writings representing or evidencing the Pledged Capital Stock; (ii) all
warrants, options and other rights entitling the Pledgor to acquire any interest
in any Pledged Capital Stock, subject to the percentage restrictions described
in subsection (a) above; and (iii) all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed or
distributable in respect of or in exchange for any or all of the Pledged Capital
Stock; and
     (d) Proceeds. All cash and non-cash Proceeds of the foregoing, however and
whenever acquired and in whatever form.
     3. Delivery of the Pledged Collateral; Continuing Security Interest. The
Pledgor hereby agrees that:
     (a) Delivery of Certificates. The Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or prior to the execution and
delivery of this Agreement, all certificates, instruments or other writings
representing or evidencing Pledged Capital Stock and (ii) promptly upon the
receipt thereof by or on behalf of the Pledgor, all other certificates,
instruments or other writings representing or evidencing Pledged Capital Stock
together with a duly executed instrument in the form of Annex 1 hereto (a
“Appendix Regarding Additional Pledged Stock”) identifying such additional
Pledged Capital Stock; provided that the failure to deliver any such
Appendix Regarding Additional Pledged Stock shall not affect the validity of
such pledge of such Pledged Capital Stock. Prior to delivery to the
Administrative Agent, all such certificates and instruments constituting Pledged
Collateral shall be held in trust by the Pledgor for the benefit of the
Administrative Agent pursuant hereto. All such certificates shall be delivered
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment satisfactory to the
Administrative Agent. The Pledgor hereby authorizes the Administrative Agent to
attach each Appendix Regarding Additional Pledged Stock to this Agreement and
agrees that all Capital Stock listed thereon shall for all purposes hereunder
constitute Pledged Collateral.

7



--------------------------------------------------------------------------------



 



     (b) Additional Pledged Collateral. Subject to the percentage restrictions
described in Section 2(a) above, if the Pledgor shall receive by virtue of its
being or having been the owner of any Pledged Collateral, any (i) certificate,
including any certificate representing a dividend or distribution in connection
with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or equity
interests, stock splits, spin-off or split-off, promissory notes or other
instrument; (ii) warrant, option or other right, whether as an addition to,
substitution for, or an exchange for, any Pledged Collateral or otherwise;
(iii) dividends payable in securities; or (iv) distributions of securities or
other equity interests in connection with a partial or total liquidation,
dissolution or reduction of capital, capital surplus or paid-in surplus, then
Pledgor shall forthwith deliver all of the foregoing to the Administrative Agent
to hold as Pledged Collateral and shall, if received by the Pledgor, be received
in trust for the benefit of the Administrative Agent, be segregated from the
other property or funds of the Pledgor, and be forthwith delivered to the
Administrative Agent as Pledged Collateral in the same form as so received,
together with duly executed instruments of transfer or assignment satisfactory
to the Administrative Agent, as further collateral security for the Secured
Obligations.
     (c) Financing Statements. The Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment in order to
perfect and protect the security interest of the Administrative Agent in the
Pledged Collateral.
     (d) Continuing Security Interest. The Pledgor acknowledges and agrees that
the security interest of the Administrative Agent in the Pledged Collateral
constitutes continuing collateral security for all of the Secured Obligations.
     4. Representations and Warranties. In addition to the representations and
warranties of the Pledgor set forth in the Guaranty, which are incorporated
herein by this reference, the Pledgor represents and warrants to the
Administrative Agent that:
     (a) Ownership and Authority. The Pledgor is the sole legal and beneficial
owner of the Pledged Collateral and has the right, power and authority to
pledge, assign, transfer, hypothecate and set over to the Administrative Agent
and grant to the Administrative Agent a security interest in such Pledged
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement.
     (b) Authorization of Pledged Capital Stock. All of the Pledged Capital
Stock is duly authorized and validly issued, is fully paid and nonassessable and
is not subject to the preemptive first-refusal or other similar rights of any
Person. All Capital Stock hereafter constituting Pledged Collateral will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
the preemptive first-refusal or other similar rights of any Person.
     (c) Validity of Security Interest. This Agreement creates a valid security
interest in favor of the Administrative Agent, its successors and assigns, for
the ratable benefit of the Lenders, in all of the Pledged Collateral. Upon the
taking possession by the Administrative Agent of the certificates (if any)
representing the Pledged Capital Stock and all other certificates

8



--------------------------------------------------------------------------------



 



and instruments constituting Pledged Collateral, the Administrative Agent will
have a first priority perfected security interest in all certificated Pledged
Capital Stock and such certificates and instruments. Upon the filing of UCC
financing statements in the appropriate filing office in the jurisdiction of the
incorporation or organization of the Pledgor, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Capital Stock consisting of partnership or limited liability company interests
that do not constitute a “security” pursuant to Section 8-103(c) of the UCC.
Except as set forth in this subsection (c), no action is necessary to perfect or
otherwise protect such security interest.
     (d) Absence of Liens and Claims. Except for the security interest of the
Administrative Agent created hereby, the Pledged Collateral is free and clear of
any Liens other than Permitted Liens. There exists no “adverse claim” within the
meaning of Section 8-102 of the UCC with respect to any of the Pledged Capital
Stock.
     (e) No Transfer Restrictions. Except for restrictions imposed by the Loan
Documents, the Pledged Collateral is free of contractual restrictions that might
prohibit, impair, delay or otherwise affect the pledge of any Pledged Collateral
hereunder or the sale or disposition thereof pursuant hereto.
     (f) No Other Capital Stock. Except as set forth in Schedule 1 hereto, the
Pledgor owns no Capital Stock of any Pledged Subsidiary. The Pledged Capital
Stock represents that percentage as set forth on Schedule 1 hereto of all of the
Capital Stock of each Pledged Subsidiary and sets forth all Capital Stock
required to be pledged under this Agreement.
     (g) Delivery of Capital Stock. The Pledgor has delivered or otherwise
caused the transfer to the Administrative Agent, pursuant to Sections 3(a) or
(b), as applicable, of all certificates, instruments or other writings
representing, evidencing or constituting Pledged Collateral. The Pledged
Collateral is not and shall not be represented or evidenced by any certificates,
instruments or other writings other than those delivered hereunder.
     (h) Margin Regulations. The pledge of the Pledged Capital Stock pursuant to
this Agreement does not violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. None of the Pledged Capital Stock constitutes “margin
stock” within the meaning of such term under Regulation U.
     (i) Partnership and Limited Liability Company Interests. Except as
previously disclosed in writing to the Administrative Agent, none of the Pledged
Capital Stock consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a security or a financial asset.
     (j) Consents. No consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including any stockholder, member or creditor of the Pledgor), is
required (i) for the pledge made by the Pledgor or for the granting of the
security interest by the Pledgor pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Pledgor or (ii) or
the

9



--------------------------------------------------------------------------------



 



exercise by the Administrative Agent of the rights and remedies provided for in
this Agreement, except as may be required by Laws affecting the offering and
sale of securities.
The foregoing representations and warranties shall survive the execution and
delivery of this Agreement and shall be deemed restated automatically at each
such time as any additional Pledged Collateral is delivered hereunder to the
Administrative Agent.
     5. Covenants. In addition to the covenants of the Pledgor set forth in the
Guaranty, which are incorporated herein by this reference, so long as any Lender
shall have any Commitment under the Credit Agreement or any of the Secured
Obligations shall remain unpaid or unsatisfied, the Pledgor shall:
     (a) Defense of Pledged Collateral. At its own cost and expense, take any
and all actions necessary to defend title to the Pledged Collateral against all
Persons and to defend the security interest of the Administrative Agent in the
Pledged Collateral and the priority thereof against any Lien.
     (b) Disposition of Pledged Collateral. Not make or permit to be made any
sale, transfer or other disposition of any of the Pledged Collateral or grant
any option, warrant or other right or interest with respect to, any of the
Pledged Collateral.
     (c) Change of Name, Identity or Structure. Promptly notify the
Administrative Agent in writing of any change: (i) in its corporate or
organization name; (ii) in the location of its chief executive office, its
principal place of business, any office in which it maintains books or records
relating to the Pledged Collateral; (iii) in its identity, type of organization,
corporate structure or jurisdiction of incorporation or organization; or (iv) in
its Federal Taxpayer Identification Number or other identification number given
by its jurisdiction of incorporation or organization, and not to effect or
permit any change referred to in clauses (i) through (iv) unless all filings
have been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all of the
Pledged Collateral.
     (d) No Liens. Not make or permit to be made an assignment, pledge or
hypothecation of any of the Pledged Collateral or create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral other than the
security interest of the Administrative Agent created hereby.
     (e) Shareholder Agreements. Not enter into any shareholder agreement,
voting agreement, voting trust, irrevocable proxies or any other similar
agreement or instrument with respect to any Pledged Collateral.
     (f) Additional Capital Stock. Immediately upon its acquisition, receipt or
ownership, directly or indirectly, of any Pledged Capital Stock hereafter,
pledge such Capital Stock pursuant to Section 3(b) and deliver or otherwise
cause the transfer of all certificates, instruments or other writings
representing, or evidencing such Pledged Capital Stock to the Administrative
Agent pursuant to Sections 3(a) or (b), as applicable.

10



--------------------------------------------------------------------------------



 



     (g) Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by the Pledgor with the SEC and any other
state, federal or foreign agency in connection with the Pledgor’s ownership of
the Pledged Collateral.
     (h) Partnership and Limited Liability Company Interests. Not take any
action or permit any action to be taken that would cause any membership interest
in a limited liability company or partnership interest constituting Pledged
Collateral to become a “security” as defined in Article 8 of the UCC, unless
such membership interest or partnership interest has been certificated and
pledged to the Administrative Agent pursuant to this Agreement.
     6. Further Assurances. The Pledgor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time request to better assure, preserve, protect and perfect the Lien of the
Administrative Agent in the Pledged Collateral and the rights and remedies of
the Administrative Agent hereunder, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the security interest hereunder and the filing of any financing
statements or other documents in connection herewith or therewith. Without
limiting the generality of the foregoing, the Pledgor further agrees that it
shall, concurrently with the execution of this Agreement (or the applicable
supplement hereto) and at any time and from time to time thereafter (a) procure,
execute and deliver to the Administrative Agent all stock powers, endorsements,
financing statements, assignments and other instruments of transfer requested by
the Administrative Agent and (b) deliver to the Administrative Agent immediately
upon receipt the originals of all Pledged Capital Stock and all certificates,
instruments or other writings representing, evidencing or constituting Pledged
Collateral. The Pledgor hereby authorizes the Administrative Agent, with prompt
notice thereof to the Pledgor, to supplement this Agreement by supplementing
Schedule 1 hereto or adding additional schedules hereto to specifically identify
any certificate, instrument or other writing that may represent or evidence
Pledged Capital Stock; provided, however, that the Pledgor shall have the right,
exercisable within ten days after it has been notified by the Administrative
Agent of the specific identification of such Pledged Capital Stock, to advise
the Administrative Agent in writing of any inaccuracy of the representations and
warranties made by the Pledgor hereunder with respect to such Pledged Capital
Stock. The Pledgor agrees that it will use its reasonable best efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Pledged
Capital Stock within thirty days after the date it has been notified by the
Administrative Agent of the specific identification of such Pledged Capital
Stock.
     7. Registration in Nominee Name; Denominations. The Administrative Agent,
on behalf of the Lenders, shall have the right (in its sole and absolute
discretion) to hold the Pledged Capital Stock in its own name as pledgee, the
name of its nominee (as pledgee or as sub agent) or the name of the Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent. The
Pledgor will promptly give to the Administrative Agent copies of any material
notices or other communications received by it with respect to Pledged Capital
Stock registered in the name of the Pledgor. The Administrative Agent shall at
all times have the right to exchange the certificates representing Pledged
Capital Stock for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

11



--------------------------------------------------------------------------------



 



     8. Voting Rights; Dividends.
     (a) Prior to the Occurrence of a Default. So long as no Default or Event of
Default shall exist or result therefrom (and, in the case of subparagraph
(i) below, so long as written notice has not been given by the Administrative
Agent to the Pledgor at the request of or with the consent of the Required
Lenders):
     (i) Voting Rights. The Pledgor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Capital Stock or
any part thereof for any purpose not inconsistent with the terms of this
Agreement, the Guaranty, or the Credit Agreement; provided, however, that the
Pledgor shall not exercise or shall refrain from exercising any such right if,
in the judgment of the Required Lenders, such action would have a material
adverse effect on the value of the Pledged Collateral or any part thereof or the
interest of the Administrative Agent therein, and, provided, further, that the
Pledgor shall give the Administrative Agent at least five Business Days’ prior
written notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right.
     (ii) Dividends. The Pledgor shall be entitled to receive and retain any and
all dividends or distributions paid in respect of the Pledged Capital Stock, in
compliance with the terms of the Credit Agreement, except the following:
(A) dividends paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Capital Stock; (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Capital Stock in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus; and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Capital Stock; all of which shall be forthwith delivered to the
Administrative Agent to hold as, Pledged Collateral and shall, if received by
the Pledgor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of the Pledgor, and be forthwith
paid over or otherwise delivered to the Administrative Agent as Pledged
Collateral in the same form as so received, together with duly executed
instruments of transfer or assignment satisfactory to the Administrative Agent,
as further collateral security for the Secured Obligations.
     (iii) Proxies, Etc. The Administrative Agent shall execute and deliver (or
cause to be executed and delivered) to the Pledgor all such proxies and other
instruments as the Pledgor may request for the purpose of enabling the Pledgor
to exercise the voting and other rights which it is entitled to exercise
pursuant to subparagraph (i) above and to receive the dividends or distributions
which it is authorized to receive and retain pursuant to subparagraph
(ii) above.
     (b) Upon the Occurrence of a Default. Upon the occurrence and during the
continuance of a Default or an Event of Default:
     (i) Voting Rights. All rights of the Pledgor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) above shall cease upon written notice thereof from
the Administrative

12



--------------------------------------------------------------------------------



 



Agent, and all such rights shall thereupon become vested in the Administrative
Agent, for its benefit and the ratable benefit of Lenders, who shall thereupon
have the sole right to exercise such voting and other consensual rights.
     (ii) Dividends. All rights of the Pledgor to receive the dividends or
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) above shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for its benefit and the
ratable benefit of the Lenders, who shall thereupon have the sole right to
receive and hold as Pledged Collateral such dividends. All dividends or
distributions which are received by the Pledgor contrary to the provisions of
this subparagraph (ii) shall be received in trust for the benefit of the
Administrative Agent, for its benefit and the ratable benefit of Lenders, shall
be segregated from other funds of the Pledgor and shall be forthwith paid over
or otherwise delivered to the Administrative Agent as Pledged Collateral in the
same form as so received, together with duly executed instruments of transfer or
assignment satisfactory to the Administrative Agent, as further collateral
security for the Secured Obligations.
     (iii) Proxies, Etc. In order to permit the Administrative Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
subparagraph (i) above, and to receive all dividends and distributions which it
may be entitled to receive under subparagraph (ii) above, the Pledgor shall, if
necessary, upon written notice of the Administrative Agent, from time to time
execute and deliver to the Administrative Agent appropriate proxies, dividend
payment orders and other instruments as the Administrative Agent may request.
     9. Rights of Administrative Agent.
     (a) Power of Attorney. The Pledgor hereby appoints the Administrative Agent
the attorney-in-fact of the Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right to, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Administrative Agent’s name or in the name of the Pledgor:
     (i) receive, endorse and collect all instruments made payable to the
Pledgor representing any dividend, interest payment or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same;
     (ii) perfect or continue perfected, maintain the priority of or provide
notice of the Administrative Agent’s security interest in the Pledged
Collateral;
     (iii) exercise dominion and control over, and refuse to permit further
withdrawals from any securities account constituting part of the Pledged
Collateral;
     (iv) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Pledged Collateral; and

13



--------------------------------------------------------------------------------



 



     (v) execute any and all such other documents and instruments, and do any
and all acts and things for and on behalf of the Pledgor, which the
Administrative Agent may deem necessary or advisable to maintain, protect,
realize upon and preserve the Pledged Collateral and the Administrative Agent’s
security interest therein and to accomplish the purposes of this Agreement.
     The foregoing power of attorney is coupled with an interest and irrevocable
so long as any Lender shall have any Commitment under the Credit Agreement or
any of the Secured Obligations shall remain unpaid or unsatisfied. The Pledgor
hereby ratifies, to the fullest extent permitted by applicable Laws, all that
the Administrative Agent shall lawfully and in good faith do or cause to be done
by virtue of and in compliance with this subsection (a).
     (b) Performance of Pledgor Obligations. The Administrative Agent may
perform or pay any obligation which the Pledgor has agreed to perform or pay
under or in connection with this Agreement, and the Pledgor shall reimburse the
Administrative Agent on demand for any amounts paid by the Administrative Agent
pursuant to this subsection (b).
     (c) Administrative Agent’s Duties. Notwithstanding any provision contained
in this Agreement, the Administrative Agent shall have no duty to exercise any
of the rights, privileges or powers afforded to it and shall not be responsible
to the Pledgor or any other Person for any failure to do so or delay in doing
so.
     (d) No Responsibility for Certain Actions. Notwithstanding any provision
contained in this Agreement, neither the Administrative Agent nor any Lender
shall have responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Pledged Collateral, whether or not the Administrative Agent or any Lender
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve any rights against any parties with respect to any Pledged
Collateral.
     (e) Rights of Required Lenders. All rights of the Administrative Agent
under this Agreement, if not exercised by the Administrative Agent, may be
exercised by the Required Lenders.
     10. Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).
     11. Remedies.
     (a) General Remedies. Upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent shall have, in addition to all
other rights and remedies granted to it in this Agreement, the Guaranty or any
other Loan Document, all rights and remedies of a secured party under the UCC
and other applicable Laws. Without limiting the generality of the foregoing, the
Pledgor agrees that the Administrative Agent may:
     (i) require the Pledgor to assemble all or any part of the Pledged
Collateral and make it available to the Administrative Agent at any place and
time designated by the Administrative Agent;

14



--------------------------------------------------------------------------------



 



     (ii) exercise dominion and control over, and refuse to permit further
withdrawals (whether of money, securities, instruments, investment property or
other property) from any securities account constituting part of the Pledged
Collateral; and
     (iii)subject to the requirements of Laws affecting the offering and sale of
securities, sell, resell, assign, transfer or otherwise dispose of any or all of
the Pledged Collateral at public or private sale or at any broker’s board or on
any securities exchange, by one or more contracts, in one or more parcels, at
the same or different times, for cash or credit, or for future delivery without
assumption of any credit risk, all as the Administrative Agent deems advisable;
provided, however, that the Pledgor shall be credited with the net proceeds of
sale only when such proceeds are finally collected by the Administrative Agent.
     (b) Sale of Pledged Collateral. Each purchaser at any sale pursuant to this
Agreement shall hold the property sold absolutely, free from any claim or right
on the part of the Pledgor, and the Pledgor hereby waives, to the fullest extent
permitted by applicable Laws, all rights of redemption, stay and appraisal which
the Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted. The Administrative Agent shall be
authorized at any such sale to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account for investment and not with a view to the
distribution or sale thereof. Neither the Administrative Agent’s compliance with
the UCC or any other applicable requirement of Law, in the conduct of any sale
made pursuant to this Agreement, nor its disclaimer of any warranties relating
to the Pledged Collateral, shall be considered to adversely affect the
commercial reasonableness of such sale. The Administrative Agent shall give the
Pledgor ten days’ written notice (which the Pledgor agrees is reasonable notice
within the meaning of Section 9A-612 of the UCC) of the Administrative Agent’s
intention to make any sale of Pledged Collateral. The Administrative Agent shall
not be obligated to make any sale of any Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Pledged Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. To the fullest extent permitted by
applicable Laws, the Administrative Agent or any other Lender may bid for or
purchase the Pledged Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to the
Administrative Agent or such Lender from the Pledgor as a credit against the
purchase price and the Administrative Agent or such Lender may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to the Pledgor therefor. For purposes hereof, a written
agreement to purchase the Pledged Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and the Pledgor shall not be entitled to
the return of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Secured Obligations paid in full. To the fullest extent permitted by applicable
Laws, any sale pursuant to the provisions of this subsection (b) shall be deemed
to conform to the commercially reasonable standards as provided in
Section 9A-610(b) of the UCC.

15



--------------------------------------------------------------------------------



 



     (c) Waiver of Rights to Purchase. The Pledgor, for itself and its
successors and assigns, does hereby irrevocably waive and release all
preemptive, first-refusal and other similar rights of the Pledgor to purchase
any or all of the Pledged Capital Stock upon any sale thereof by the
Administrative Agent under this Agreement, whether such right to purchase arises
under any of the Pledged Subsidiary’s Organization Documents, by agreement, by
operation of law or otherwise.
     (d) Registration Rights. If the Administrative Agent shall determine to
exercise its right to sell all or any of the Pledged Capital Stock pursuant to
this Section, the Pledgor agrees that, upon request of the Administrative Agent,
the Pledgor will, at its own expense:
     (i)execute and deliver and cause each issuer of Pledged Capital Stock to
execute and deliver all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Administrative Agent, advisable to register such Pledged Capital Stock under
the provisions of the Securities Act of 1933, as from time to time amended (the
“Securities Act”), in accordance with the intended method of distribution
thereof, and to cause the registration statement relating thereto to become
effective and to remain effective for such period as prospectuses are required
by law to be furnished, and to make all amendments and supplements thereto and
to the related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto;
     (ii)qualify the Pledged Capital Stock under the state securities or “Blue
Sky” laws and to obtain all necessary governmental approvals for the sale of the
Pledged Capital Stock in any state, as requested by the Administrative Agent;
     (iii)cause each issuer of Pledged Capital Stock to enter into customary
agreements (including an underwriting agreement in customary form) and take such
other actions as are required in order to expedite or facilitate the disposition
of such Pledged Capital Stock, and will cause each issuer of Pledged Capital
Stock to furnish to the Administrative Agent an opinion or opinions of counsel
to such Person and a comfort letter or comfort letters from such Person’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as the Administrative Agent or the managing underwriter therefor requests,
and will cause each issuer of Pledged Capital Stock otherwise to comply with all
applicable rules and regulations of the SEC, and make available to its
security-holders, as soon as practicable, an earnings statement covering a
period of twelve months, beginning within three months after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act; and
     (iv) do or cause to be done all such other acts and things as may be
necessary to make such sale of the Pledged Capital Stock or any part thereof
valid and binding and in compliance with applicable Laws.
     The Pledgor further acknowledges the impossibility of ascertaining the
amount of damages which would be suffered by the Administrative Agent or the
Lenders by reason of the

16



--------------------------------------------------------------------------------



 



failure by the Pledgor to perform any of the covenants contained in this Section
and, consequently, agrees that, if the Pledgor shall fail to perform any of such
covenants, the Administrative Agent shall be entitled to specific performance.
     (e) Exempt Sales Transactions. The Pledgor recognizes that, by reason of
the requirements described in subsection (d) above and certain prohibitions
contained in the Securities Act and applicable state securities laws, the
Administrative Agent may, at its option, elect not to require the Pledgor to
register the offering or sale of all or any part of the Pledged Capital Stock
under the provisions of the Securities Act and may therefore be compelled, with
respect to any sale of all or any part of the Pledged Capital Stock, to limit
purchasers to those who will agree, among other things, to acquire such
securities for their own account, for investment, and not with a view to the
distribution or resale thereof. The Pledgor acknowledges and agrees that any
such sale may result in prices and other terms less favorable to the seller than
if such sale were a public sale without such restrictions and notwithstanding
such circumstances, agrees that any such sale shall be deemed to have been made
in a commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay the sale of any of the Pledged Capital Stock for the period
of time necessary to permit the Pledgor to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if the Pledgor would agree to do so. If the Administrative Agent determines to
exercise its right to sell any or all of the Pledged Capital Stock, upon written
request, the Pledgor shall and shall cause each of the Pledged Subsidiaries to,
from time to time, furnish to the Administrative Agent all such information as
the Administrative Agent may request in order to determine the number of shares
and other instruments included in the Pledged Capital Stock which may be sold by
the Administrative Agent as exempt transactions under the Securities Act and
rules of the SEC thereunder, as the same are from time to time in effect.
     (f) Proceeds Account. To the extent that any of the Secured Obligations may
be contingent, unmatured or unliquidated upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, at its option,
(i) retain the proceeds of any sale, collection, disposition or other
realization upon the Pledged Collateral (or any portion thereof) in a special
purpose non-interest-bearing restricted deposit account (the “Proceeds Account”)
created and maintained by the Administrative Agent for such purpose until such
time as the Administrative Agent may elect to apply such proceeds to the Secured
Obligations, and the Pledgor agrees that such retention of such proceeds by the
Administrative Agent shall not be deemed strict foreclosure with respect
thereto; (ii) in any manner elected by the Administrative Agent, estimate the
liquidated amount of any such contingent, unmatured or unliquidated claims and
apply the proceeds of the Pledged Collateral against such amount; or
(iii) otherwise proceed in any manner permitted by applicable Laws. The Pledgor
agrees that the Proceeds Account shall be a blocked account and that upon the
irrevocable deposit of funds into the Proceeds Account, the Pledgor shall not
have any right of withdrawal with respect to such funds. Accordingly, the
Pledgor irrevocably waives the right to make any withdrawal from the Proceeds
Account and the right to instruct the Administrative Agent to honor drafts
against the Proceeds Account.
     (g) Retention of Pledged Collateral. The Administrative Agent may, after
providing the notices required by Section 9A-620(a) of the UCC or otherwise
complying with any requirement of applicable Laws, accept or retain the Pledged
Collateral or any part thereof in

17



--------------------------------------------------------------------------------



 



satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Pledged Collateral in satisfaction of any
Secured Obligations for any reason.
     (h) Duty of Care. Except for the exercise of reasonable care in the custody
of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Administrative Agent shall have no duty
as to any Pledged Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any of its Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact shall be liable for failure to demand,
collect or realize upon all or any part of the Pledged Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Pledged Collateral upon the request of the Pledgor or otherwise.
     (i) Application of Proceeds. Subject to subsection (f) above, except as
otherwise required by the UCC or other applicable Laws, the cash proceeds
actually received from the sale or other disposition or collection of the
Pledged Collateral, and any other amounts received in respect of the Pledged
Collateral the application of which is not otherwise provided for herein, shall
be applied:
First, to payment of any fees, costs or out-of-pocket expenses (including
attorneys’ fees and costs) incurred by the Administrative Agent in connection
with sale or other disposition or collection of the Pledged Collateral;
Second, to payment of any fees, costs, or out-of-pocket expenses (including
attorneys’ fees and costs) payable to the Administrative Agent under this
Agreement;
Third, to payment in full of the Secured Obligations (to the extent not included
in clause First or Second above); and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Pledgor or as otherwise required by Law.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. The Pledgor shall remain liable to the Administrative Agent and the
Lenders for any deficiency which exists after any sale or other disposition or
collection of the Pledged Collateral.
     12. Certain Waivers. The Pledgor waives, to the fullest extent permitted by
applicable Laws, (i) any right of redemption with respect to the Pledged
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling of the Pledged Collateral or other collateral or security for the
Secured Obligations; (ii) any right to require the Administrative Agent (A) to
proceed against any Person, (B) to exhaust any other collateral or security for
any of the Secured Obligations, (C) to pursue any remedy in the Administrative
Agent’s power, or (D) to make or give any presentments, demands for performance,
notices of

18



--------------------------------------------------------------------------------



 



nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Pledged Collateral; and (iii) all claims, damages,
and demands against the Administrative Agent arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Pledged
Collateral.
     13. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement and Section 18 of the Guaranty.
     14. No Waiver; Cumulative Remedies. No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. No waiver of any single breach or default under this
Agreement shall be deemed a waiver of any other breach or default. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges that may otherwise be available
to the Administrative Agent and the Lenders. Any single or partial exercise of
any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.
     15. Costs and Expenses; Indemnification; Other Charges.
     (a) Costs and Expenses. The Pledgor agrees to pay upon demand to the
Administrative Agent the amount of any and all fees, costs or out-of-pocket
expenses (including attorneys’ fees and costs) incurred by the Administrative
Agent in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Pledged Collateral (including all expenses of sales and
collections of the Pledged Collateral), (iii) the exercise, enforcement or
protection of any of the rights of the Administrative Agent and the Lenders
under this Agreement (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Secured Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law) or
(iv) the failure of the Pledgor to perform or observe any of its obligations
under this Agreement.
     (b) Indemnification. The Pledgor shall indemnify and hold harmless the
Administrative Agent and its Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including attorneys’ fees and costs) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with this Agreement or
the transactions contemplated hereby or any action taken or omitted to be taken
by it hereunder (the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the

19



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct of such Indemnitee. The agreements in
this subsection (b) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the Secured Obligations.
     (c) Additional Secured Obligations. All amounts due under this Section
shall be payable within ten days of written demand therefor. If any amount
payable by the Pledgor under this Agreement is not paid when due, such amount
shall (i) thereafter bear interest at a fluctuating interest rate per annum at
all times equal to the Default Rate set forth in the Credit Agreement and
(ii) be additional Secured Obligations secured hereby and by the other Loan
Documents.
     16. Successor and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Pledgor may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent (and any attempted assignment or transfer by
the Pledgor without such consent shall be null and void).
     17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY PLEDGED COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION
OTHER THAN THE STATE OF WASHINGTON; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     18. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Pledgor therefrom, shall be
effective unless in writing signed by the Pledgor and the Administrative Agent
(subject to any consent required in accordance with Section 10.01 of the Credit
Agreement) and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit under the Credit Agreement shall not be construed as a waiver of any
Default under the Credit Agreement.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     20. Integration. This Agreement, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
     21. Additional Pledgors. Pursuant to the terms of the Credit Agreement,
each Domestic Material Subsidiary is required to enter into the Guaranty as a
Guarantor, the Guarantor Security Agreement as a Debtor (as defined in the
Guarantor Security Agreement), and this Agreement as Pledgor, in each case,
promptly after becoming a Domestic Material

20



--------------------------------------------------------------------------------



 



Subsidiary. Upon the execution and delivery by such Domestic Material Subsidiary
of an instrument in the form of Annex 2 hereto and acceptance thereof by the
Administrative Agent, such Domestic Material Subsidiary shall become a Pledgor
hereunder with the same force and effect as if originally named as a Pledgor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.
     22. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     23. Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.
     24. No Inconsistent Requirements. The Pledgor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.
     25. Oral Agreements. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
[Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            [_____________________________________]
      By:           Name: 

      Title: 

      BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name: 

      Title: 

   

22



--------------------------------------------------------------------------------



 



SCHEDULE 1
PLEDGED CAPITAL STOCK

Part (a).   Pledged Domestic Material Subsidiaries:

                          Name of Subsidiary   Number of Shares   Certificate
Number   Percentage Ownership

Part (b).   Pledged Foreign Subsidiaries:

                          Name of Subsidiary   Number of Shares   Certificate
Number   Percentage Ownership

Form of Guarantor Pledge Agreement

F-2-23



--------------------------------------------------------------------------------



 



ANNEX 1
APPENDIX REGARDING ADDITIONAL PLEDGED STOCK
APPENDIX REGARDING ADDITIONAL PLEDGED STOCK NO. ____ dated as of
__________________, to the Pledge Agreement dated as of (the “Pledge Agreement”)
made by __________________, a __________________ (the “Pledgor”) and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders and its
successors as agent for the Lenders (in such capacity, and together with its
successors as agent for the Lenders, the “Administrative Agent”).
RECITALS
A. Flow International Corporation, a Washington corporation (“Borrower”) is a
party to that certain Third Amended and Restated Credit Agreement dated as of
March 2, 2011, by and among the Borrower, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., a national banking association, as Administrative Agent, Swing
Line Lender and L/C Issuer (as amended, restated, modified, renewed,
supplemented or extended from time to time, the “Credit Agreement”).
B. The Pledgor has entered into the Pledge Agreement in order to induce the
Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
extensions under the Credit Agreement, and pursuant to Section 3(a) of the
Pledge Agreement the Pledgor is required to deliver to the Administrative Agent
all certificates, instruments or other writings representing or evidencing
Pledged Capital Stock received by the Pledgor after the date of the Pledge
Agreement together with a duly executed Appendix substantially in the form
hereof.
C. The Pledgor is executing this Appendix in accordance with the requirements of
the Pledge Agreement in consideration for the Lenders (including the L/C Issuer
and the Swing Line Lender) to make Credit Extensions under the Credit Agreement.
D. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.
Accordingly, the Pledgor agrees as follows:
     1. The Pledgor agrees that this Appendix may be attached to the Pledge
Agreement and that the shares of capital stock or other equity securities listed
on this Appendix shall be and become part of the Pledged Collateral referred to
in the Pledge Agreement and shall secure all Secured Obligations.
     2. The Pledgor agrees that the shares of capital stock and other equity
securities listed below shall for all purposes constitute Pledged Collateral and
shall be subject to the security interest created by the Pledge Agreement.
Form of Guarantor Security Agreement

G-2-24



--------------------------------------------------------------------------------



 



                          Name of Subsidiary   Number of Shares   Certificate
Number   Percentage Ownership

     3. The Pledgor certifies that the representations and warranties set forth
in Section 4 of the Pledge Agreement are true and correct with respect to the
shares of capital stock or other equity securities listed on this Appendix on
and as of the date hereof.
     4. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
     5. THIS APPENDIX SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     6. The Pledgor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses (including attorneys’ fees and costs) incurred in
connection with this Appendix.
IN WITNESS WHEREOF, the Pledgor has executed this Appendix by its duly
authorized officer as of the day and year first above written.

                    By:           Name:           Title:        

Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

          By:         Name:         Title:        

Form of Guarantor Security Agreement

G-2-25



--------------------------------------------------------------------------------



 



ANNEX 2
SUPPLEMENT
     SUPPLEMENT NO. ____ dated as of __________________, to the Pledge Agreement
dated as of __________________ (the “Pledge Agreement”) made by and among
[___________________] (including any additional pledgors becoming a party to the
Pledge Agreement as provided in Section 21 thereof, collectively, the “Pledgors”
and individually, a “Pledgor”), and Bank of America, N.A., a national banking
association, as administrative agent for the Lenders (as defined herein) and its
successors as agent for the Lenders (in such capacity, and together with its
successors as agent for the Lenders, the “Administrative Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (the
“Borrower”) is a party to that certain Third Amended and Restated Credit
Agreement dated as of March 2, 2011, by and among the Borrower, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Bank of America, N.A., a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer and Banc of America
Securities LLC as Sole Lead Arranger and Sole Book Manager (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
     C. The Pledgors have entered into the Pledge Agreement in order to induce
the Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
Extensions under the Credit Agreement, and pursuant to Section 6.12 of the
Credit Agreement, each Domestic Material Subsidiary that was not in existence or
was not a Guarantor on the date of the Credit Agreement is required to become a
Guarantor and enter into the Guarantor Pledge Agreement as Pledgor upon becoming
a Domestic Material Subsidiary.
     D. The undersigned Domestic Material Subsidiary (the “New Pledgor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor in consideration for the Lenders to make Loans
and to continue Loans heretofore made and for L/C Issuer to issue Letters of
Credit under the Credit Agreement.
     Accordingly, the New Pledgor agrees as follows:
     1. In accordance with Section 21 of the Pledge Agreement, the New Pledgor
by its signature below becomes a Pledgor under the Pledge Agreement with the
same force and effect as if originally named therein as a Pledgor and the New
Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Pledgor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Pledge Agreement), does
hereby create and grant to the Administrative Agent, its successors and assigns,
for the ratable benefit of the Administrative Agent and the Lenders, their
Form of Guarantor Security Agreement

G-2-26



--------------------------------------------------------------------------------



 



successors and assigns, a security interest in and lien on all of the New
Pledgor’s right, title and interest in, to and under the Pledged Collateral (as
defined in the Pledge Agreement) of the New Pledgor. Each reference to a
“Pledgor” in the Pledge Agreement shall be deemed to include the New Pledgor.
The Pledge Agreement is hereby incorporated herein by reference.
     2. The New Pledgor represents and warrants to the Administrative Agent and
the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
     3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Pledgor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall, subject to applicable Law, be as effective as
delivery of a manually-signed original thereof.
     4. The New Pledgor hereby represents and warrants that set forth under its
signature hereto, is the true and correct legal name of the New Pledgor, its
jurisdiction of formation and, if such New Pledgor is not a “registered
organization” under the UCC, the location of its chief executive office.
     5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
     6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     7. Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8. All communications and notices hereunder shall be in writing and given
as provided in Section 13 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature below.
     9. The New Pledgor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses (including attorneys’ fees and costs) incurred in
connection with this Supplement.
Form of Guarantor Security Agreement

G-2-27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has executed this Supplement by its
duly authorized officer as of the day and year first above written.

            [NEW PLEDGOR]
      By:           Name:           Title:           Address:                   
          

Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

              By:         Name:         Title:        

Form of Guarantor Security Agreement

G-2-28



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF GUARANTOR SECURITY AGREEMENT
SECURITY AGREEMENT
     This SECURITY AGREEMENT (“Agreement”) is entered into as of
                   by [____________________] (together with any additional
debtors becoming a party hereto as provided in Section 22 hereof, collectively,
the “Debtors” and individually, a “Debtor”), in favor of BANK OF AMERICA, N.A.,
a national banking association, as administrative agent for the Lenders (as
defined herein) and its successors as administrative agent for the Lenders (in
such capacity, and together with its successors as administrative agent for the
Lenders, the “Administrative Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (the
“Borrower”) is a party to that certain Third Amended and Restated Credit
Agreement dated as of March 2, 2011, by and among the Borrower, Lenders and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Credit Agreement”).
     B. Each Debtor is executing this Agreement in accordance with the
requirements of the Credit Agreement in consideration for the Lenders to make
Loans and to continue Loans heretofore made and for the L/C Issuer to issue
Letters of Credit under the Credit Agreement.
     C. Each Debtor as a direct or indirect wholly-owned Subsidiary of the
Borrower will derive substantial and direct benefits (which benefits are hereby
acknowledged by each Guarantor) from the Loans and the Letters of Credit and
other benefits to be provided to the Borrower under the Credit Agreement;
     NOW, THEREFORE, in consideration of the foregoing and in order to induce
the Lenders to make and continue Loans and the L/C Issuer to issue Letters of
Credit under the Credit Agreement, each Debtor hereby agrees as follows:
     1. Definitions; Interpretation.
     (a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
     (b) Certain Defined Terms. As used in this Agreement, the following terms
have the following meanings:
     “Account Debtor” means any Person who is or who may become obligated to any
Debtor under, with respect to or on account of an Account or other Right to
Payment.
Form of Guarantor Security Agreement

G-2-1



--------------------------------------------------------------------------------



 



     “Administrative Agent” has the meaning set forth in the introductory
paragraph hereto.
     “Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
     “Collateral” shall have the meaning assigned to such term in Section 2(a).
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Debtor or which any Debtor otherwise has the right to
license, or granting to any Debtor the right to use any Copyright now or
hereafter owned by any third party, including those listed in Part (b) of
Schedule 3 hereto, and all rights of any such Debtor under any such agreement.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Debtor: (i) all copyright rights in any work subject to the
copyright laws of the United States, any state thereof or any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished, whether as author, assignee, transferee or
otherwise, including those listed in Part (a) of Schedule 3 hereto, and (ii) all
registrations and applications for registration of any such copyright in the
United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office or in any similar offices in any other country.
     “Credit Agreement” has the meaning set forth in the preamble hereto.
     “Debtor” has the meaning set forth in the introductory paragraph hereto.
     “Event of Default” shall have the meaning assigned to such term in
Section 11.
     “Excluded Collateral” means, collectively (i) the Debtor’s rights under
contracts and agreements which by their terms prohibit the granting of a
security interest therein or assignment thereof (except for (a) Accounts,
Payment Intangibles and other General Intangibles for money due or to become due
thereunder and (b) any such contract as to which consent for the Security
Interest has been obtained); provided, however, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by the Debtor of a
security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition on such grant is rendered
ineffective by the UCC or other applicable Laws, and (ii) Equipment subject to a
capitalized lease or purchase money Liens permitted under the Credit Agreement
that prohibits the granting of any other Lien on such Equipment; provided that
such Equipment shall become Collateral upon release of such capitalized lease or
purchase money Lien.
     “Intellectual Property” means the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Debtors, all goodwill
associated therewith and all rights to sue for infringement thereof.
     “Lender” has the meaning set forth in the preamble hereto, and all
references to the “Lenders” or any “Lender” herein shall include the Swing Line
Lender in its capacity as a Lender and as Swing Line Lender and the L/C Issuer
in its capacity as a Lender and as L/C Issuer.
Form of Guarantor Security Agreement

G-2-2



--------------------------------------------------------------------------------



 



     “License” means any Patent License, Trademark License, or Copyright License
or other license or sublicense agreement to which any Debtor is a party,
including those listed on Schedules 3, 4 and 5 hereto.
     “Loan Party” means the Borrower or any Debtor.
     “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Debtor or which any Debtor
otherwise has the right to license, is in existence, or granting to such Debtor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, including those listed in Part (c) of
Schedule 4 hereto, and all rights of such Debtor under any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Debtor: (i) all letters patent of the United States or any other country
or any political subdivision thereof, all registrations and recordings thereof,
including those listed in Part (a) of Schedule 4 hereto, (ii) all applications
for letters patent of the United States or the equivalent thereof in any similar
offices in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or the equivalent
thereof in any similar offices in any other country, including those listed in
Part (b) of Schedule 4 hereto, and (iii) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Pledge Agreement” means the Pledge Agreement dated as of _______________,
2008, as amended, made between the Debtor and the Administrative Agent.
     “Permitted Liens” means each of the Liens expressly permitted to be prior
to the Security Interest pursuant to Section 7.01 of the Credit Agreement.
     “Rights to Payment” means all Accounts, and any and all rights and claims
to the payment or receipt of money or other forms of consideration of any kind
in, to and under all Chattel Paper, Documents, General Intangibles, Payment
Intangibles, Instruments and Proceeds.
     “Security Interest” shall have the meaning assigned to such term in Section
2(a).
     “Secured Obligations” means, collectively (i) all liabilities, obligations,
covenants and duties of any Debtor arising under the Guaranty Agreement or any
other Loan Document to which a Debtor is a party, and (ii) all debts,
liabilities, obligations, covenants and duties of any Debtor arising under this
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any
Form of Guarantor Security Agreement

G-2-3



--------------------------------------------------------------------------------



 



Debtor or which any Debtor otherwise has the right to license, or granting to
the Debtor any right to use any Trademark now or hereafter owned by any third
party, including those listed in Part (b) of Schedule 5 hereto, and all rights
of any such Debtor under any such agreement.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Debtor: (i) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and pending applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed in Part (a) of Schedule 5 hereto, (ii) all goodwill associated
therewith or symbolized thereby and (iii) all other assets, rights and interests
that uniquely reflect or embody such goodwill.
     “UCC” means the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Washington; provided, however, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Washington, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.
     (c) Terms Defined in UCC. Terms used in this Agreement that are defined in
the UCC have the meanings given to them in the UCC, including the following
which are capitalized herein: Accession, Account, As-Extracted Collateral,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Commodity Intermediary, Consumer Goods, Deposit Account, Document, Electronic
Chattel Paper, Entitlement Holder, Equipment, Farm Products, Financial Assets,
Fixture, General Intangible, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Manufactured Home, Payment Intangible, Proceeds,
Products, Securities Account, Securities Intermediary, Security, Supporting
Obligation and Tangible Chattel Paper.
     (d) Interpretation. The rules of construction and interpretation specified
in Sections 1.02 through 1.05 of the Credit Agreement also apply to this
Agreement and are incorporated herein by this reference.
     2. Security Interest.
     (a) Grant of Security Interest. As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Debtor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Administrative Agent and the Lenders, their
successors and assigns, and hereby grants to the Administrative Agent, its
successors and assigns, for the ratable benefit of the Administrative Agent and
the Lenders, their successors and assigns, a security interest (the “Security
Interest”) in all right, title or interest of the Debtor in or to any and all of
the following assets and properties now owned or
Form of Guarantor Security Agreement

G-2-4



--------------------------------------------------------------------------------



 



at any time hereafter acquired by any Debtor or in which such Debtor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all Fixtures;
     (vii) all General Intangibles;
     (viii) all Instruments;
     (ix) all Inventory;
     (x) all Intellectual Property;
     (xi) all Investment Property;
     (xii) all Letter-of-Credit Rights;
     (xiii) all specified Commercial Tort Claims, if any;
     (xiv) all books and records pertaining to the assets and properties
described in this Section 2(a);
     (xv) all other goods and personal property of each Debtor whether tangible
or intangible wherever located; and
     (xvi) to the extent not otherwise included, all Proceeds and Products of
any and all of the foregoing;
provided, however, that the Collateral shall not include the Excluded
Collateral.
     (b) Debtors Remains Liable. Anything herein to the contrary
notwithstanding, (i) each Debtor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of the rights hereunder shall not release a Debtor
from any of its duties or obligations under such contracts, agreements and other
documents included in the Collateral, and (iii) neither the Administrative Agent
nor any other Lender shall have any obligation or liability under any contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall the Administrative Agent or any other
Form of Guarantor Security Agreement

G-2-5



--------------------------------------------------------------------------------



 



Lender be obligated to perform any of the obligations or duties of a Debtor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Collateral hereunder.
     (c) Continuing Security Interest. Each Debtor acknowledges and agrees that
the Security Interest in the Collateral (i) constitutes continuing collateral
security for all of the Secured Obligations and (ii) except as provided in
Section 12, is not to be construed as an assignment of any Intellectual
Property.
     3. Financing Statements, Etc. Each Debtor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements (including fixture filings) and
amendments thereto that contain the information required by Article 9A (or the
equivalent) of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether each Debtor is an
organization, the type of organization and any organizational identification
number issued to such Debtor and (ii) in the case of a financing statement filed
as a fixture filing or covering Collateral constituting As Extracted Collateral
or timber to be cut, a sufficient description of the real property to which such
Collateral relates. Each Debtor agrees to provide such information to the
Administrative Agent promptly upon request. Without limiting the foregoing, each
Debtor hereby irrevocably authorizes the Administrative Agent to file one or
more financing statements indicating that such financing statements cover all
assets or all personal property (or words of similar effect) of the Debtor. Each
Debtor also ratifies its authorization for the Administrative Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof. The Administrative Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country) such other documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by a Debtor, without the signature of such Debtor, and
naming such Debtor as debtor and the Administrative Agent as secured party. The
Debtors authorize and agree that the Administrative Agent may file a financing
statement describing the Collateral as “ALL ASSETS.”
     4. Representations and Warranties. In addition to the representations and
warranties of each Debtor set forth in the Guaranty Agreement, which are
incorporated herein by this reference, each Debtor represents and warrants to
the Administrative Agent that:
     (a) Chief Executive Office; Legal Name; State of Organization. Each
Debtor’s chief executive office and chief place of business are (and for the
prior four months has been) located at the locations set forth in Part (a) of
Schedule 1 hereto (as updated from time to time), and each Debtor keeps its
books and records at such location. Each Debtor’s exact corporate or
organizational name, the jurisdiction of its incorporation or organization (and
for the prior four months has been its location) and the identification number
given by its jurisdiction of incorporation or organization is set forth in Part
(b) of Schedule 1 hereto. Each Debtor has not in the past four months changed
its name, been party to a merger, consolidation or other change in structure or
used any trade name not disclosed in Part (c) of Schedule 1 hereto (as updated
from time to time).
Form of Guarantor Security Agreement

G-2-6



--------------------------------------------------------------------------------



 



     (b) Location of Tangible Collateral. The location of all tangible
Collateral owned by each Debtor is as shown in Schedule 2 hereto (as updated
from time to time), except for such tangible Collateral that is in transit or
temporarily in storage at locations not listed in Schedule 2, in the ordinary
course of a Debtor’s business.
     (c) Ownership and Authority. Each Debtor is the sole legal and beneficial
owner of the Collateral (or, in the case of after-acquired Collateral, at the
time a Debtor acquires rights in such Collateral, will be the sole legal and
beneficial owner thereof) and has the right, power and authority to grant to the
Administrative Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement. Each Debtor is not a party to any material license or any
material lease that contains legally enforceable restrictions on the granting of
a security interest therein.
     (d) Validity of Security Interest. The Security Interest constitutes (i) a
legal and valid security interest which is enforceable against the Collateral in
which each Debtor now has rights and will create a security interest which is
enforceable against the Collateral in which such Debtor hereafter acquires
rights at the time such Debtor acquires any such rights (except in each case as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other provisions of applicable Laws relating to or affecting
creditors’ rights generally, and by general equity principles); and (ii) when
properly perfected by filing or otherwise, the Security Interest shall
constitute a valid perfected security interest in the Collateral, in which each
Debtor now has rights, and will have a perfected security interest in the
Collateral in which such Debtor hereafter acquires rights at the time such
Debtor acquires any such rights, to the extent that a security interest may be
perfected by filing or otherwise under the UCC or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office, in each case securing the payment and performance of the
Secured Obligations. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Liens expressly permitted to be prior
to the Security Interest pursuant to Section 7.01 of the Credit Agreement
     (e) Absence of Other Liens. None of the Debtors has filed nor consented to
the filing of (i) any financing statement or analogous document under the UCC or
any other applicable Laws covering any Collateral, (ii) any assignment in which
any Debtor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Debtor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any Governmental Authority, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, other than, in each case, with respect to
a Permitted Lien.
     (f) Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As Extracted Collateral, timber to be cut, Consumer Goods, Farm
Products or Manufactured Homes.
     (g) Rights to Payment.
     (i) The Rights to Payment represent valid, binding and enforceable
obligations of the Account Debtors or other Persons obligated thereon,
representing
Form of Guarantor Security Agreement

G-2-7



--------------------------------------------------------------------------------



 



undisputed, bona fide transactions completed in accordance with the terms and
provisions contained in any documents related thereto, and are and will be
genuine, free from Liens (other than Permitted Liens), and not subject to any
adverse claims, counterclaims, setoffs, defaults, disputes, defenses, discounts,
retainages, holdbacks or conditions precedent of any kind of character, except
to the extent reflected by a Debtor’s reserves for uncollectible Rights to
Payment or to the extent, if any, that such Account Debtors or other Persons may
be entitled to normal and ordinary course trade discounts, returns, adjustments
and allowances in accordance with Section 5(k), or as otherwise disclosed to the
Administrative Agent in writing;
     (ii) To each Debtor’s knowledge, all Account Debtors are solvent and
generally paying their debts as they come due except to the extent that the
Debtor has established adequate reserves therefor in accordance with GAAP;
     (iii) To each Debtor’s knowledge, all Rights to Payment comply in all
material respects with all applicable Laws concerning form, content and manner
of preparation and execution, including where applicable any, federal or state
consumer credit laws;
     (iv) No Debtor has assigned any of its rights under the Rights to Payment
except as provided in this Agreement or as set forth in the other Loan Documents
to which such Debtor is a party;
     (v) All statements made, all unpaid balances and all other information in
the books and records and other documentation pertaining to the Rights to
Payment are true and correct and in all material respects what they purport to
be; and
     (vi) No Debtor has knowledge of any fact or circumstance which would impair
the validity or collectibility of the Rights to Payment in the aggregate.
     (h) Inventory. Except as otherwise provided in Section 4(b) above, no
Inventory of any Debtor is stored with any bailee, warehouseman or similar
Person or on any premises leased to any Debtor, nor has any such Inventory been
consigned to any Debtor or consigned by any Debtor to any Person or is held by
any Debtor pursuant to a sale or return, sale on approval or similar
arrangement.
     (i) Intellectual Property.
     (i) Schedules 3, 4 and 5 hereto includes, respectively, all registered and
unregistered Copyrights, Patents and Trademarks owned by or licensed (pursuant
to a written license) by or to any Debtor as of the date hereof.
     (ii) All Intellectual Property of the Debtors is valid, subsisting,
unexpired, enforceable and has not been abandoned, and each of the Debtors is
legally entitled to use each of its tradenames.
     (iii) Except as set forth in Schedules 3, 4 and 5 hereto, none of the
Intellectual Property of any Debtor is the subject of any licensing or franchise
agreement.
Form of Guarantor Security Agreement

G-2-8



--------------------------------------------------------------------------------



 



     (iv) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of any Intellectual
Property of any Debtor.
     (v) No action or proceeding is pending seeking to limit, cancel or question
the validity of any Intellectual Property of any Debtor, or which, if adversely
determined, would have a material adverse effect on the value of any such
Intellectual Property.
     (vi) All applications pertaining to the Intellectual Property of any Debtor
have been duly and properly filed, and all registrations or letters pertaining
to such Intellectual Property have been duly and properly filed and issued, and
all of such Intellectual Property is valid and enforceable.
     (vii) No Debtor has made any assignment or agreement in conflict with the
Security Interest of the Administrative Agent in Collateral consisting of
Intellectual Property.
     (j) Documents, Instruments and Chattel Paper. To each Debtor’s knowledge,
all Documents, Instruments and Chattel Paper describing, evidencing or
constituting Collateral are complete, valid, and genuine.
     (k) Equipment. None of the Equipment or other Collateral is affixed to real
property, except for Collateral with respect to which a Debtor has supplied the
Administrative Agent with all information and documentation necessary to make
all fixture filings required to perfect and protect the priority of the Security
Interest of the Administrative Agent in all such Collateral which may be
fixtures as against all Persons having an interest in the premises to which such
property may be affixed. None of the Equipment is leased from or to any Person,
except for non-material items.
     (l) Deposit Accounts. The names and addresses of all financial institutions
at which each Debtor maintains its Deposit Accounts, and the account numbers and
account names of such Deposit Accounts, are set forth in Schedule 6.
     (m) Commercial Tort Claims. No Debtor holds any commercial tort claim(s).
     (n) Consents. Except for (i) consents required by landlords or lessors of
certain real property leased by Debtor, (ii) the filing or recording of UCC
financing statements, (iii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office or
(iv) obtaining control to perfect the Security Interest granted by each Debtor
pursuant hereto, no consent or authorization of, filing with, or other act by or
in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including any stockholder, member or creditor of any Debtor), is
required (A) for the grant by each Debtor of the Security Interest in the
Collateral pursuant hereto or for the execution, delivery or performance of this
Agreement by each Debtor or (B) for the perfection of the Security Interest or
the exercise by the Administrative Agent of the rights and remedies provided for
in this Agreement.
Form of Guarantor Security Agreement

G-2-9



--------------------------------------------------------------------------------



 



     5. Covenants. In addition to the covenants of each Debtor set forth in the
Guaranty Agreement, which are incorporated herein by this reference, so long as
any of the Secured Obligations shall remain unpaid or unsatisfied, each Debtor
shall:
     (a) Defense of Collateral. At its own cost and expense, take any and all
actions necessary to defend title to the Collateral against all Persons and to
defend the Security Interest of the Administrative Agent in the Collateral and
the priority thereof against any Lien, other than Permitted Liens.
     (b) Preservation of Collateral. Maintain, preserve and protect the tangible
Collateral in good working order and condition, ordinary wear and tear excepted
and make all necessary repairs thereto and renewals and replacements thereof
except where the Debtor determines in good faith that the failure to repair or
replace such tangible Collateral will not materially detract from its value or
materially impair its use in the business of the Debtor; not use the Collateral
in violation of the provisions of this Agreement or any other agreement relating
to the Collateral or any policy insuring the Collateral or any applicable
requirement of Law; and not permit any Collateral to be or become a Fixture to
real property or an Accession to other personal property unless the
Administrative Agent has a valid, perfected and first priority security interest
for the ratable benefit of the Lenders in such real or personal property.
     (c) Change of Name, Identity or Structure. Promptly notify the
Administrative Agent in writing of any change (i) in its corporate or
organization name, (ii) in the location of its chief executive office, its
principal place of business, any office in which it maintains books or records
relating to the Collateral owned by it, (iii) in its identity, type of
organization, corporate structure or jurisdiction of incorporation or
organization or (iv) in its Federal Taxpayer Identification Number or other
identification number given by its jurisdiction of incorporation or
organization, and not to effect or permit any change referred to in clauses (i)
through (iv) unless all filings have been made under the UCC or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral.
     (d) Location of Collateral. Promptly notify the Administrative Agent in
writing of any change in the location of any office or facility at which
Collateral (other than real property and improvements and fixtures thereto)
owned by it (including the establishment of any such new office or facility)
with a book value in excess of $500,000 is located.
     (e) Maintenance of Records. Maintain, at its own cost and expense, such
complete and accurate records with respect to the Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Debtor is engaged, but in any event to include complete accounting
records indicating all payments and proceeds received with respect to any part
of the Collateral, mark its books and records to reflect the Security Interest,
and, at such time or times as the Administrative Agent may reasonably request,
promptly provide the Administrative Agent with a duly certified listing in form
and detail reasonably satisfactory to the Administrative Agent showing the
identity, amount and location of any and all Collateral.
Form of Guarantor Security Agreement

G-2-10



--------------------------------------------------------------------------------



 



     (f) Disposition of Collateral. Not make or permit to be made any sale,
transfer, license or other disposition of any of the Collateral or any right or
interest therein and shall remain at all times in possession of the Collateral,
except to the extent permitted by the Guaranty Agreement.
     (g) No Liens. Not make or permit to be made an assignment, pledge or
hypothecation of any of the Collateral or create or permit to exist any Lien
upon or with respect to any of the Collateral, other than Permitted Liens.
     (h) Insurance. Maintain insurance covering physical loss or damage to all
of the tangible Collateral with financially sound and reputable insurance
companies not Affiliates of any Debtor in amounts as are customarily carried by
Persons engaged in the same or similar business and as otherwise required by
Section 6.07 of the Credit Agreement.
     (i) Taxes. Pay promptly when due all taxes and other governmental charges,
all Liens and all other charges now or hereafter imposed upon, relating to or
affecting any of the Collateral.
     (j) Leased Premises. Upon the request of the Administrative Agent, obtain
from each Person from whom each Debtor leases any office or facility at which
Collateral (other than real property and improvements and fixtures thereto) with
a book value in excess of $500,000 is at any time present such subordination,
waiver, consent and estoppel agreements as the Administrative Agent may require,
in form and substance reasonably satisfactory to the Administrative Agent.
     (k) Rights to Payment.
     (i) Upon the request of the Administrative Agent, promptly provide the
Administrative Agent with: (A) master customer listings, including all names and
addresses, together with copies or originals (as requested by the Administrative
Agent) of documents, customer statements, repayment histories and present status
reports relating to the Accounts; (B) accurate records and summaries of
Accounts, including detailed agings specifying the name, face value and date of
each invoice, and listings of Accounts that are disputed or have been cancelled;
and (C) such other matters and information relating to the Accounts as the
Administrative Agent shall from time to time reasonably request;
     (ii) Give only normal discounts, allowances and credits as to Accounts and
other Rights to Payment, in the ordinary course of business, according to normal
trade practices utilized by such Debtor in the past, and enforce all Accounts
and other Rights to Payment strictly in accordance with their terms, and take
all such action to such end as may from time to time be reasonably requested by
the Administrative Agent, except that the Debtor may grant any extension of the
time for payment;
     (iii) If any discount, allowance, credit, extension of time for payment,
agreement to make a rebate or otherwise to reduce the amount owing on, or
compromise or settle, an Account or other Right to Payment exists or occurs, or
if, to the knowledge of such Debtor, any dispute, setoff, claim, counter-claim
or defense exists or has been
Form of Guarantor Security Agreement

G-2-11



--------------------------------------------------------------------------------



 



asserted or threatened with respect to an Account or other Right to Payment,
disclose such fact fully to the Administrative Agent in the books and records
relating to such Account or other Right to Payment and in connection with any
invoice or report furnished by such Debtor to the Administrative Agent relating
to such Account or other Right to Payment;
     (iv) If any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, immediately notify the
Administrative Agent thereof and execute any documents and instruments and take
any other steps requested by the Administrative Agent in order that all monies
due and to become due thereunder shall be assigned to the Administrative Agent
and notice thereof given to the federal authorities under the Federal Assignment
of Claims Act of 1940;
     (v) If at any time a Debtor shall take a security interest in any property
of an Account Debtor or any other Person to secure payment and performance of an
Account or other Right to Payment, such Debtor shall, at Administrative Agent’s
request, promptly assign such security interest to the Administrative Agent,
which assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest;
     (vi) In accordance with its sound business judgment perform and comply in
all material respects with its obligations in respect of the Accounts and other
Rights to Payment;
     (vii) Upon the request of the Administrative Agent, mark the Accounts and
other Rights to Payment and all of such Debtor’s books and records pertaining
thereto with such legends as the Administrative Agent shall reasonably specify
to reference to the fact that the Accounts and other Rights to Payment have been
assigned to the Administrative Agent for the benefit of the Lenders and that the
Administrative Agent has a security interest therein;
     (viii) Upon the request of the Administrative Agent (A) at any time, notify
all or any designated portion of the Account Debtors of the Security Interest
and (B) upon the occurrence of an Event of Default, notify the Account Debtors
or any designated portion thereof that payment shall be made directly to the
Administrative Agent or to such other Person or location as the Administrative
Agent shall specify; and
     (ix) Upon the occurrence of any Event of Default, establish such lockbox or
similar arrangements for the payment of the Accounts and other Rights to Payment
as the Administrative Agent shall require.
     (l) Collateral Held by Bailee, Etc. If any Collateral is at any time in the
possession or control of a warehouseman, bailee or any agent or processor of a
Debtor, (i) notify the Administrative Agent of such possession, (ii) notify such
Person of the Security Interest and (iii) obtain a written acknowledgment from
such Person that it is holding such Collateral subject to the Security Interest
and the instructions of the Administrative Agent.
Form of Guarantor Security Agreement

G-2-12



--------------------------------------------------------------------------------



 



     (m) Inventory. Upon the request of the Administrative Agent: (i) promptly
provide the Administrative Agent with a report of all Collateral consisting of
Inventory, in form and substance satisfactory to the Administrative Agent
(ii) take a physical listing of such Inventory and promptly deliver a copy of
such physical listing to the Administrative Agent; and (iii) if any Collateral
consisting of Inventory is at any time evidenced by a document of title,
immediately deliver such document of title to the Administrative Agent.
     (n) Equipment. Upon the request of the Administrative Agent, deliver to the
Administrative Agent a report of each item of Equipment constituting Collateral,
in form and substance satisfactory to the Administrative Agent.
     (o) Copyrights.
     (i) In Debtor’s reasonable business judgment and customary practice, employ
the Copyright for each material work with such notice of copyright as may be
required by law to secure copyright protection.
     (ii) Not do any act or knowingly omit to do any act whereby any Copyright
may become invalidated and (A) not do any act, or knowingly omit to do any act,
whereby any material Copyright may become injected into the public domain;
(B) promptly notify the Administrative Agent if it knows, or has reason to know,
that any Copyright could reasonably be expected to become injected into the
public domain or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
any court or tribunal in the United States or any other country) regarding such
Debtor’s ownership of any such Copyright or its validity; (C) take all
commercially reasonable steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Copyright owned
by such Debtor, which such Debtor reasonably determines are necessary or
desirable for the conduct of its business, including filing of applications for
renewal where necessary; and (D) promptly notify the Administrative Agent of any
material infringement of any Copyright of such Debtor of which it becomes aware
(with respect to Copyrights that such Debtor reasonably determines is necessary
or desirable for the conduct of its business) and take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, seeking
injunctive relief and seeking to recover any and all damages for such
infringement.
     (iii) Not make any assignment or agreement in conflict with the Security
Interest of the Administrative Agent in Collateral consisting of Copyrights.
     (p) Patents and Trademarks.
     (i) (A) Continue to use each Trademark, which such Debtor reasonably
determines is necessary or desirable for the conduct of its business, in order
to maintain such Trademark in full force free from any claim of abandonment for
non-use, (B) maintain as in the past the quality of products and services
offered under such
Form of Guarantor Security Agreement

G-2-13



--------------------------------------------------------------------------------



 



Trademark, (C) employ such Trademark with the appropriate notice of
registration, (D) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Lenders, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (E) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such Trademark may become invalidated.
     (ii) Not do any act, or omit to do any act, whereby any Patent, which the
Debtor reasonably determines is necessary or desirable for the conduct of its
business, may become abandoned or dedicated.
     (iii) (A) Promptly notify the Administrative Agent if it knows, or has
reason to know, that any application or registration relating to any Patent or
Trademark which the Debtor reasonably determines is necessary or desirable for
the conduct of its business may become abandoned or dedicated, or of any
material adverse determination or development (including, the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
the Debtor’s ownership of any such Patent or Trademark which the Debtor
reasonably determines is necessary or desirable for the conduct of its business
or its right to register the same or to keep, maintain and use the same; and
(B) at the end of each fiscal quarter of Borrower, notify the Administrative
Agent if it knows, or has reason to know, that any other application or
registration relating to any Patent or Trademark may become abandoned or
dedicated, or of any material adverse determination or development (including,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office or any court or tribunal in any
country) regarding the Debtor’s ownership of any such Patent or Trademark or its
right to register the same or to keep, maintain and use the same.
     (iv) Whenever such Debtor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Debtor shall report such filing to the Administrative Agent within
five Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Administrative Agent, such Debtor shall execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in any Patent or Trademark and the goodwill and
General Intangibles of such Debtor relating thereto or represented thereby.
     (v) Take all reasonable and necessary steps, including, in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application, to obtain the relevant registration and to maintain
each registration of the Patents and Trademarks, which such Debtor reasonably
determines is necessary or desirable for the conduct of its business, including
filing of applications for renewal, affidavits of use and affidavits of
incontestability.
Form of Guarantor Security Agreement

G-2-14



--------------------------------------------------------------------------------



 



     (vi) Promptly after learning thereof, notify the Administrative Agent and
each Lender that any Patent or Trademark included in the Collateral is
infringed, misappropriated or diluted by a third party and, if such Patent or
Trademark is necessary or desirable for the conduct of such Debtor’s business,
then either (A) promptly sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution, or (B) take such other actions
as it shall reasonably deem appropriate under the circumstances to protect such
Patent or Trademark.
     (vii) Except for licenses to third parties in the ordinary course of
business, not make any assignment or agreement in conflict with the Security
Interest of the Administrative Agent in Collateral consisting of Patents or
Trademarks.
     (q) New Patents, Copyrights and Trademarks. With respect to applications
for new Copyrights, Patents or Trademarks which the Debtor reasonably determines
are necessary or desirable for the conduct of its business promptly provide, and
with respect to other applications for new Copyrights, Patents or Trademarks at
the end of each fiscal quarter of Borrower provide, the Administrative Agent
with the following (i) a listing of such applications (together with a listing
of the issuance of registrations or letters on present applications), which new
applications and issued registrations or letters shall be subject to the terms
and conditions hereunder, and (ii) (A) with respect to Copyrights, a duly
executed Notice of Grant of Security Interest in Copyrights substantially in the
form of Annex 1 hereto, (B) with respect to Patents, a duly executed Notice of
Grant of Security Interest in Patents substantially in the form of Annex 2
hereto, (C) with respect to Trademarks, a duly executed Notice of Grant of
Security Interest in Trademarks substantially in the form of Annex 3 hereto or
(D) such other duly executed documents as the Administrative Agent may request
in a form acceptable to counsel for the Administrative Agent and suitable for
recording to evidence the security interest in the Copyright, Patent or
Trademark which is the subject of such new application.
     (r) Fixtures. Except for Collateral with respect to which a Debtor has
supplied the Administrative Agent with all information and documentation
necessary to make all fixture filings required to perfect and protect the
priority of the Security Interest in such Collateral, maintain all of the
Collateral as personal property and not affix any of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture.
     (s) Notices, Reports and Information. (i) Promptly notify the
Administrative Agent of any material claim made or asserted against the
Collateral by any Person and of any change in the composition of the Collateral
or other event which could materially adversely affect the value of the
Collateral or the Security Interest of the Administrative Agent therein;
(ii) promptly notify the Administrative Agent of any and all Commercial Tort
Claims held or acquired by any Debtor or any of such Debtor’s Subsidiaries;
(iii) upon the request of the Administrative Agent promptly provide to the
Administrative Agent such statements, listings and schedules further identifying
and describing the Collateral and such other reports and other information in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail; and (iv) upon request of the Administrative
Agent make such demands and requests for information and reports as such Debtor
is entitled to make in respect of the Collateral.
Form of Guarantor Security Agreement

G-2-15



--------------------------------------------------------------------------------



 



     6. Other Actions. In order to further ensure the attachment, perfection and
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Collateral, each Debtor agrees,
in each case at its own expense, to take the following actions with respect to
the following Collateral:
     (a) Instruments. Upon the request of the Administrative Agent, immediately
deliver any Instruments held by such Debtor appropriately endorsed or
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent reasonably may from time to time specify.
     (b) Deposit Accounts. Upon the request of the Administrative Agent, for
each Deposit Account that a Debtor at any time opens or maintains, either:
(i) cause the depositary bank to agree to comply at any time with instructions
from the Administrative Agent to such depositary bank directing the disposition
of funds from time to time credited to such Deposit Account, without further
consent of such Debtor, pursuant to an agreement in a form satisfactory to the
Administrative Agent, or (ii) arrange for the Administrative Agent to become the
customer of the depositary bank with respect to such Deposit Account, with such
Debtor being permitted, only with the consent of the Administrative Agent, to
exercise rights to withdraw funds from such Deposit Account; provided, however,
that the provisions of this subsection (b) shall not apply to (A) Deposit
Accounts for which the Administrative Agent is the depositary bank or (B) any
Deposit Account which contain assets with an aggregate value of less than
$500,000.
     (c) Investment Property. Except to the extent otherwise provided under the
Pledge Agreement, upon the request of the Administrative Agent: (i) if a Debtor
or its nominee holds any certificated Securities, immediately deliver such
Securities to the Administrative Agent, or an agent designated by it
appropriately endorsed or accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify; (ii) if a Debtor or its nominee holds any Securities that are
uncertificated and are issued to such Debtor or its nominee directed by the
issuer thereof, at the option of the Administrative Agent and pursuant to an
agreement in form and substance satisfactory to it, either (A) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
Securities, without further consent of such Debtor or such nominee, or
(B) arrange for the Administrative Agent to become the registered owner of the
Securities; (iii) if a Debtor or its nominee holds any Securities, whether
certificated or uncertificated, or other Investment Property through a
Securities Intermediary or Commodity Intermediary, at the option of the
Administrative Agent and pursuant to an agreement in form and substance
satisfactory to it, either (A) cause such Securities Intermediary or (as the
case may be) Commodity Intermediary to agree to comply with entitlement orders
or other instructions from the Administrative Agent to such Securities
Intermediary as to such Securities or other Investment Property, or, as the case
may be, to apply any value distributed on account of any Commodity Contract as
directed by the Administrative Agent to such Commodity Intermediary, in each
case without further consent of such Debtor or such nominee, or (B) in the case
of Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for the Administrative Agent to become the Entitlement
Holder with respect to such Investment Property, with such Debtor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such Investment Property; provided, however,
that the provisions of this subsection (c) shall not apply
Form of Guarantor Security Agreement

G-2-16



--------------------------------------------------------------------------------



 



to any Financial Assets credited to a Securities Account for which the
Administrative Agent is the Securities Intermediary.
     (d) Electronic Chattel Paper and Transferable Records. Upon the request of
the Administrative Agent, take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent (i) control of any
Electronic Chattel Paper of any Debtor under Section 9A-105 the UCC; and
(ii) control of any “transferable record” of any Debtor under and as defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, as so in effect in the relevant
jurisdiction.
     (e) Letter of Credit Rights. Upon the request of the Administrative Agent,
for any letter of credit issued in favor of any Debtor, at the option of the
Administrative Agent and pursuant to an agreement in form and substance
satisfactory to it, either (i) arrange for the issuer of such letter of credit
to consent to an assignment to the Administrative Agent of the proceeds of any
drawing under the letter of credit or (ii) arrange for the Administrative Agent
to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to such Debtor unless an Event of
Default has occurred and is continuing.
     (f) Commercial Tort Claims. Upon the request of the Administrative Agent,
promptly provide the Administrative Agent with a summary description of each
Commercial Tort Claim held by any Debtor and, if requested by the Administrative
Agent, promptly execute and deliver such statements, documents and notices and
do and cause to be done all such things as may be required by the Administrative
Agent, the UCC or any other applicable requirement of Law, to grant to the
Administrative Agent, for the ratable benefit of Administrative Agent and
Lenders, a security interest in such Commercial Tort Claim and in the Proceeds
thereof.
     7. Further Assurances. Each Debtor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies of the Administrative Agent hereunder,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Document, Instrument or Chattel Paper, the applicable Debtor shall promptly so
notify the Administrative Agent and thereafter, upon the request of the
Administrative Agent, promptly deliver such Document, Instrument or Chattel
Paper to the Administrative Agent, appropriately endorsed or accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent reasonably may from time to time specify. Each Debtor
further agrees that it will not take any action or permit any action to be taken
that would cause any membership interest in a limited liability company or
partnership interest pledged hereunder to become a “security” as defined in
Article 8 of the UCC, unless such membership interest or partnership interest
has been certificated and pledged to the Administrative Agent. Without limiting
the generality of the foregoing, each Debtor hereby authorizes the
Administrative Agent, with prompt notice thereof to any Debtor, to supplement
Form of Guarantor Security Agreement

G-2-17



--------------------------------------------------------------------------------



 



this Agreement by supplementing Schedules 3, 4 and 5 hereto or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided, however, that each Debtor
shall have the right, exercisable within 10 days after it has been notified by
the Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by each Debtor hereunder with respect to
such Collateral. Each Debtor agrees that it will use its reasonable best efforts
to take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Administrative Agent
of the specific identification of such Collateral.
     8. Inspection and Verification. The Administrative Agent and such Persons
as the Administrative Agent may reasonably designate shall have the right, at
the Debtors’ own cost and expense, to inspect the Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Collateral is located, to discuss each Debtor’s
affairs with the officers of each Debtor and, upon the occurrence and during the
continuation of an Event of Default, with their independent accountants and to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Collateral,
including, in the case of Accounts and other Rights to Payment or Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a verification.
The Administrative Agent shall have the absolute right to share any information
it gains from such inspection or verification with any Lender.
     9. Collection of Rights to Payment. Until the Administrative Agent
exercises its rights hereunder to collect Rights to Payment, each Debtor shall
endeavor in the first instance diligently to collect all amounts due or to
become due on or with respect to the Rights to Payment. At the request of the
Administrative Agent, upon the occurrence and during the continuation of any
Event of Default, all remittances received by any Debtor shall be held in trust
for the Administrative Agent and, in accordance with the Administrative Agent’s
instructions, remitted to the Administrative Agent or deposited to an account
with the Administrative Agent in the form received (appropriately endorsed or
accompanied by necessary instruments of transfer).
     10. Rights of Administrative Agent.
     (a) Power of Attorney. Each Debtor hereby appoints the Administrative Agent
its attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof. Without limiting the generality of the foregoing, the Administrative
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Administrative
Agent’s name or in the name of each Debtor, to:
     (i) take possession of and endorse any notes, acceptances, checks, drafts,
money orders or other forms of payment or security and collect any Proceeds of
any Collateral;
Form of Guarantor Security Agreement

G-2-18



--------------------------------------------------------------------------------



 



     (ii) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors;
     (iii) notify the applicable postal service authorities to change the
address for delivery of mail addressed to such Debtor to such address as the
Administrative Agent may designate and, without limiting the generality of the
foregoing, establish with any Person lockbox or similar arrangements for the
payment of the Rights to Payment;
     (iv) receive, open and dispose of all mail addressed to such Debtor;
     (v) send requests for verification of Rights to Payment to any Account
Debtor;
     (vi) notify, or to require such Debtor to notify, Account Debtors to make
all payments directly to the Administrative Agent;
     (vii) assert, adjust, sue for, compromise or release any claims under any
policies of insurance;
     (viii) exercise dominion and control over, and refuse to permit further
withdrawals from any Deposit Account, Securities Account or Commodities Account
constituting part of the Collateral;
     (ix) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Administrative Agent;
     (x) ask for, demand, collect, receive and give acquittances and receipts
for any and all Rights to Payment, enforce payment or any other rights in
respect of the Rights to Payment and other Collateral, grant consents, agree to
any amendments, modifications or waivers of the agreements and documents
governing the Rights to Payment and other Collateral, and otherwise file any
claims, take any action or institute, defend, settle or adjust any actions,
suits or proceedings with respect to the Collateral, as the Administrative Agent
may deem necessary or desirable to maintain, preserve and protect the
Collateral, to collect the Collateral or to enforce the rights of the
Administrative Agent with respect to the Collateral;
     (xi) execute any and all applications, documents, papers and instruments
necessary for the Administrative Agent to use the Intellectual Property and
grant or issue any exclusive or non-exclusive license or sublicense with respect
to any Intellectual Property;
     (xii) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral; and
Form of Guarantor Security Agreement

G-2-19



--------------------------------------------------------------------------------



 



     (xiii) execute any and all such other documents and instruments, and do any
and all acts and things for and on behalf of such Debtor, which the
Administrative Agent may deem necessary or advisable to maintain, protect,
realize upon and preserve the Collateral and the Administrative Agent’s security
interest therein and to accomplish the purposes of this Agreement.
     The foregoing power of attorney is coupled with an interest and irrevocable
so long as any of the Secured Obligations shall remain unpaid or unsatisfied.
Each Debtor hereby ratifies, to the fullest extent permitted by applicable Laws,
all that the Administrative Agent shall lawfully and in good faith do or cause
to be done by virtue of and in compliance with this subsection (a).
     (b) Performance of Debtor Obligations. The Administrative Agent may perform
or pay any obligation which any Debtor has agreed to perform or pay, but has
failed to timely perform or pay under or in connection with this Agreement, and
each Debtor shall reimburse the Administrative Agent on demand for any amounts
paid by the Administrative Agent pursuant to this subsection (b).
     (c) Administrative Agent’s Duties. Notwithstanding any provision contained
in this Agreement, the Administrative Agent shall have no duty to exercise any
of the rights, privileges or powers afforded to it and shall not be responsible
to any Debtor or any other Person for any failure to do so or delay in doing so.
     (d) Rights of Required Lenders. All rights of the Administrative Agent
under this Agreement, if not exercised by the Administrative Agent, may be
exercised by the Required Lenders.
     11. Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).
     12. Remedies.
     (a) General Remedies. Upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent shall have, in addition to all
other rights and remedies granted to it in this Agreement, the Guaranty
Agreement or any other Loan Document to which a Debtor is a party, all rights
and remedies of a secured party under the UCC and other applicable Laws. Without
limiting the generality of the foregoing, each Debtor agrees that the
Administrative Agent may:
     (i) require such Debtor to assemble all or any part of the Collateral and
make it available to the Administrative Agent at any place and time designated
by the Administrative Agent;
     (ii) peaceably and without notice enter any premises of such Debtor, take
possession of any of the Collateral, remove or dispose of all or part of the
Collateral on any premises or elsewhere, and otherwise collect, receive,
appropriate and realize upon all or any part of the Collateral, and demand, give
receipt for, settle, renew, extend,
Form of Guarantor Security Agreement

G-2-20



--------------------------------------------------------------------------------



 



exchange, compromise, adjust, or sue for all or any part of the Collateral, as
the Administrative Agent may determine;
     (iii) cause the Security Interest with respect to any of the Collateral
consisting of Intellectual Property to become an assignment, transfer and
conveyance of any or all such Collateral by such Debtor to the Administrative
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained);
     (iv) secure the appointment of a receiver of the Collateral or any part
thereof to the extent and in the manner provided by applicable Laws;
     (v) exercise dominion and control over, and refuse to permit further
withdrawals (whether of money, securities, commodities, instruments, investment
property or other property) from any Deposit Account, Securities Account or
Commodities Account constituting part of the Collateral; and
     (vi) sell, resell, lease, use, assign, transfer or otherwise dispose of any
or all of the Collateral in its then condition or following any commercially
reasonable preparation or processing (utilizing in connection therewith any of
such Debtor’s assets, without charge or liability to the Administrative Agent
therefor) at public or private sale or at any broker’s board or on any
securities exchange, by one or more contracts, in one or more parcels, at the
same or different times, for cash or credit, or for future delivery without
assumption of any credit risk, all as the Administrative Agent deems advisable;
provided, however, that such Debtor shall be credited with the net proceeds of
sale only when such proceeds are finally collected by the Administrative Agent.
     (b) Sale of Collateral. Each purchaser at any sale pursuant to this
Agreement shall hold the property sold absolutely, free from any claim or right
on the part of a Debtor, and each Debtor hereby waives, to the fullest extent
permitted by applicable Laws, all rights of redemption, stay and appraisal which
each such Debtor now has or may at any time in the future have under any rule of
law or statute now existing or hereafter enacted. The Administrative Agent shall
be authorized at any such sale to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof. Neither the Administrative Agent’s compliance with the UCC or any
other applicable requirement of Law, in the conduct of any sale made pursuant to
this Agreement, nor its disclaimer of any warranties relating to the Collateral,
shall be considered to adversely affect the commercial reasonableness of such
sale. The Administrative Agent shall give any Debtor ten days’ written notice
(which each Debtor agrees is reasonable notice within the meaning of
Section 9A-612 of the UCC) of the Administrative Agent’s intention to make any
sale of Collateral. The Administrative Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed
Form of Guarantor Security Agreement

G-2-21



--------------------------------------------------------------------------------



 



for sale, and such sale may, without further notice, be made at the time and
place to which the same was so adjourned. To the fullest extent permitted by
applicable Laws, the Administrative Agent or any other Lender may bid for or
purchase the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Administrative Agent or such Lender from a Debtor as a credit against the
purchase price and the Administrative Agent or such Lender may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to such Debtor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and the Debtors shall not be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. To the fullest extent permitted by applicable Laws,
any sale pursuant to the provisions of this subsection (b) shall be deemed to
conform to the commercially reasonable standards as provided in
Section 9A-610(b) of the UCC.
     (c) License. For the purpose of enabling the Administrative Agent to
exercise its rights and remedies under this Section or otherwise in connection
with this Agreement, each Debtor hereby grants to the Administrative Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to each such Debtor) to use, license or sub-license any of
the Collateral now owned or hereafter acquired by such Debtor, and wherever the
same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Administrative Agent shall be exercised, at the
option of the Administrative Agent, solely upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon such Debtor notwithstanding any subsequent cure
of such Event of Default.
     (d) Proceeds Account. To the extent that any of the Secured Obligations may
be contingent, unmatured or unliquidated (including with respect to undrawn
amounts under any Letter of Credit or contingent amounts due under any Swap
Contract ) upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, at its option, (i) retain the proceeds of
any sale, collection, disposition or other realization upon the Collateral (or
any portion thereof) in a special purpose non-interest-bearing restricted
deposit account (the “Proceeds Account”) created and maintained by the
Administrative Agent for such purpose (which shall constitute a Deposit Account
included within the Collateral hereunder) until such time as the Administrative
Agent may elect to apply such proceeds to the Secured Obligations, and any
Debtor agrees that such retention of such proceeds by the Administrative Agent
shall not be deemed strict foreclosure with respect thereto; (ii) in any manner
elected by the Administrative Agent, estimate the liquidated amount of any such
contingent, unmatured or unliquidated claims and apply the proceeds of the
Collateral against such amount; or (iii) otherwise proceed in any manner
permitted by applicable Laws. Each Debtor agrees that the Proceeds Account shall
be a blocked account and that upon the irrevocable deposit of funds into the
Proceeds Account, none of the Debtors shall have any right of withdrawal with
respect to such funds. Accordingly, each Debtor irrevocably waives the right to
make any withdrawal from
Form of Guarantor Security Agreement

G-2-22



--------------------------------------------------------------------------------



 



the Proceeds Account and the right to instruct the Administrative Agent to honor
drafts against the Proceeds Account.
     (e) Retention of Collateral. The Administrative Agent may, after providing
the notices required by Section 9A-620(a) of the UCC (or any successor sections
of the UCC) or otherwise complying with any requirement of applicable Laws,
accept or retain the Collateral or any part thereof in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.
     (f) Duty of Care. Except for the exercise of reasonable care in the custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property. Neither the Administrative Agent nor any of its
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact shall be liable for failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of any Debtor or otherwise.
     (g) Application of Proceeds. Subject to subsection (d) above, except as
otherwise required by the UCC or other applicable Laws, the cash proceeds
actually received from the sale or other disposition or collection of the
Collateral, and any other amounts received in respect of the Collateral the
application of which is not otherwise provided for herein, shall be applied
     First, to payment of any fees, costs or out-of-pocket expenses (including
reasonable attorney fees and costs) incurred by the Administrative Agent in
connection with sale or other disposition or collection of Collateral;
     Second, to payment of any fees, costs, or out-of-pocket expenses (including
reasonable attorney fees and costs) payable to the Administrative Agent under
this Agreement;
     Third, to payment in full of the Secured Obligations (to the extent not
included in clause First or Second above) in accordance with Section 8.03 of the
Credit Agreement; and
     Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, ratably to the Debtors or as otherwise required by
Law.
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Each Debtor shall remain liable to the Administrative Agent and the
Lenders for any deficiency which exists after any sale or other disposition or
collection of the Collateral.
Form of Guarantor Security Agreement

G-2-23



--------------------------------------------------------------------------------



 



     13. Certain Waivers. Each Debtor waives, to the fullest extent permitted by
applicable Laws, (a) any right of redemption with respect to the Collateral,
whether before or after sale hereunder, and all rights, if any, of marshalling
of the Collateral or other collateral or security for the Secured Obligations;
(b) any right to require the Administrative Agent (i) to proceed against any
Person, (ii) to exhaust any other collateral or security for any of the Secured
Obligations, (iii) to pursue any remedy in the Administrative Agent’s power, or
(iv) to make or give any presentments, demands for performance, notices of
nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Collateral; and (c) all claims, damages, and demands
against the Administrative Agent arising out of the repossession, retention,
sale or application of the proceeds of any sale of the Collateral.
     14. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement and Section 18 of the Guaranty Agreement.
     15. No Waiver; Cumulative Remedies. No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. No waiver of any single breach or default under this
Agreement shall be deemed a waiver of any other breach or default. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges that may otherwise be available
to the Administrative Agent and the Lenders. Any single or partial exercise of
any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.
     16. Costs and Expenses; Indemnification; Other Charges.
     (a) Costs and Expenses. Each Debtor agrees to pay upon demand to the
Administrative Agent the amount of any and all fees, costs or out-of-pocket
expenses (including reasonable attorneys’ fees and costs) incurred by the
Administrative Agent in connection with (i) the administration of this Agreement
(including the customary fees and charges of the Administrative Agent or any of
its Affiliates for any audits conducted by it or on its behalf with respect to
Collateral), (ii) the custody or preservation of, or the sale of, collection
from or other realization upon any of the Collateral (including all expenses of
taking, collecting, holding, sorting, handling, preparing for sale, selling, or
the like, and other such expenses of sales and collections of Collateral),
(iii) the exercise, enforcement or protection of any of the rights of the
Administrative Agent and the Lenders under this Agreement (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Secured Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law) or (iv) the failure of any Debtor to
perform or observe any its obligations under this Agreement.
     (b) Indemnification. Each Debtor shall indemnify and hold harmless the
Administrative Agent and its Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including reasonable attorneys’ fees and costs) of any kind or
Form of Guarantor Security Agreement

G-2-24



--------------------------------------------------------------------------------



 



nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with this Agreement or the transactions contemplated hereby or any
action taken or omitted to be taken by it hereunder (the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. The agreements in
this subsection (b) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the Secured Obligations.
     (c) Additional Secured Obligations. All amounts due under this Section
shall be payable within 10 days of written demand therefor. If any amount
payable by any Debtor under this Agreement is not paid when due, such amount
shall (i) thereafter bear interest at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and (ii) be additional Secured Obligations secured hereby and by
the other Loan Documents to which a Debtor is a party.
     17. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Debtors may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent (and any attempted assignment or transfer by
any Debtor without such consent shall be null and void).
     18. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
THE STATE OF WASHINGTON; PROVIDED THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     19. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Debtor therefrom, shall be
effective unless in writing signed by the Debtor and the Administrative Agent
(subject to any consent required in accordance with Section 10.01 of the Credit
Agreement) and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit under the Credit Agreement shall not be construed as a waiver of any
Default under the Credit Agreement.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Form of Guarantor Security Agreement

G-2-25



--------------------------------------------------------------------------------



 



     21. Integration. This Agreement, together with the other Loan Documents ,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.
     22. Additional Debtors. Pursuant to the terms of the Credit Agreement, each
Domestic Material Subsidiary that was not in existence or was not a Guarantor on
the date of the Credit Agreement is required to enter into the Guaranty
Agreement as a Guarantor and this Agreement as a Debtor promptly after becoming
a Domestic Material Subsidiary. Upon the execution and delivery by such Domestic
Material Subsidiary of an instrument in the form of Annex 4 hereto and
acceptance thereof by the Agent, such Domestic Material Subsidiary shall become
a Debtor hereunder with the same force and effect as if originally named as a
Debtor herein. The execution and delivery of any such instrument shall not
require the consent of any other Debtor hereunder. The rights and obligations of
each Debtor hereunder shall remain in full force and effect notwithstanding the
addition of any new Debtor as a party to this Agreement.
     23. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     24. Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.
     25. No Inconsistent Requirements. Each Debtor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.
     26. Oral Agreements. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
[Intentionally Left Blank]
Form of Guarantor Security Agreement

G-2-26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            [_________________________]
      By:           Name:           Title:           BANK OF AMERICA, N.A., as

Administrative Agent
      By:           Name:           Title:        

Form of Guarantor Security Agreement

G-2-27



--------------------------------------------------------------------------------



 



SCHEDULE 1
LOCATION OF CHIEF EXECUTIVE OFFICE,
LEGAL NAME AND TRADE NAMES
Part (a). Location of chief executive office and chief place of business.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (b). Legal name, state of formation and organization number.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (c). Trade names.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-28



--------------------------------------------------------------------------------



 



SCHEDULE 2
LOCATION OF COLLATERAL
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-29



--------------------------------------------------------------------------------



 



SCHEDULE 3
COPYRIGHTS AND COPYRIGHT LICENSES
Part (a). Copyrights.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (b). Copyright licenses.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-30



--------------------------------------------------------------------------------



 



SCHEDULE 4
PATENTS AND PATENT LICENSES
Part (a). Letters patent.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (b). Applications for letters patent.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (c). Patent licenses.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-31



--------------------------------------------------------------------------------



 



SCHEDULE 5
TRADEMARKS AND TRADEMARK LICENSES
Part (a). Trademarks.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Part (b). Trademark licenses.
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-32



--------------------------------------------------------------------------------



 



SCHEDULE 6
DEPOSIT ACCOUNTS
NOTE: SCHEDULES MUST BE COMPLETED BY DEBTOR.
Form of Guarantor Security Agreement

G-2-33



--------------------------------------------------------------------------------



 



ANNEX 1
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of
                     (as amended, restated, modified, renewed, supplemented or
extended from time to time, the “Security Agreement”) by and among
[____________________] (collectively, with any additional debtors becoming a
party to the Security Agreement, the “Debtors” and each a “Debtor”), and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
lenders referenced therein (the “Lenders”), the undersigned Debtor has granted a
continuing security interest in and continuing lien upon, the copyrights and
copyright applications shown below to the Administrative Agent for the ratable
benefit of the Lenders:
COPYRIGHTS

          Copyright No.   Description of Copyright   Date of Copyright          

COPYRIGHT APPLICATIONS

          Copyright Application No.   Description of
Copyright Applied For   Date of Copyright
Application          

Form of Guarantor Security Agreement

G-2-34



--------------------------------------------------------------------------------



 



     The undersigned Debtor and the Administrative Agent, on behalf of the
Lenders, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.

            Very truly yours,

[DEBTOR NAME]
      By:           Name:           Title:        

          Acknowledged and Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent
    By:         Name:         Title:        

Form of Guarantor Security Agreement

G-2-35



--------------------------------------------------------------------------------



 



ANNEX 2
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of
                     (as amended, restated, modified, renewed, supplemented or
extended from time to time, the “Security Agreement”) by and among
[                    ] (collectively, with any additional debtors becoming a
party to the Security Agreement, the “Debtors” and each a “Debtor”), and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
lenders referenced therein (the “Lenders”), the undersigned Debtor has granted a
continuing security interest in and continuing lien upon, the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the Lenders:
PATENTS

                  Patent No.     Description of Patent     Date of Patent  

PATENT APPLICATIONS

                  Patent Application No.     Description of Patent     Date of
Patent           Applied For     Application    

Form of Guarantor Security Agreement

G-2-36



--------------------------------------------------------------------------------



 



     The Debtor and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest in the foregoing patents and
patent applications (i) may only be terminated in accordance with the terms of
the Security Agreement and (ii) is not to be construed as an assignment of any
patent or patent application.

            Very truly yours,

[DEBTOR NAME]
      By:           Name:           Title:        

          Acknowledged and Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent
    By:         Name:         Title:        

Form of Guarantor Security Agreement

G-2-37



--------------------------------------------------------------------------------



 



ANNEX 3
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Gentlemen:
     Please be advised that pursuant to the Security Agreement dated as of
[                    ] (as amended, restated, modified, renewed, supplemented or
extended from time to time, the “Security Agreement”) by and among
[                    ] (collectively, with any additional debtors becoming a
party to the Security Agreement, the “Debtors” and each a “Debtor”), and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
lenders referenced therein (the “Lenders”), the undersigned Debtor has granted a
continuing security interest in and continuing lien upon, the trademarks and
trademark applications shown below to the Administrative Agent for the ratable
benefit of the Lenders:
TRADEMARKS

                  Trademark No.     Description of Trademark     Date of
Trademark    

TRADEMARK APPLICATIONS

                  Trademark Application No.     Description of     Date of
Trademark           Trademark Applied     Application           For            

Form of Assignment and Assumption

H-1-38



--------------------------------------------------------------------------------



 



     The Debtor and the Administrative Agent, on behalf of the Lenders, hereby
acknowledge and agree that the security interest in the foregoing trademarks and
trademark applications (i) may only be terminated in accordance with the terms
of the Security Agreement and (ii) is not to be construed as an assignment of
any trademark or trademark application.

            Very truly yours,

[DEBTOR NAME]
      By:           Name:           Title:        

          Acknowledged and Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent
    By:         Name:         Title:        

Form of Assignment and Assumption

H-1-39



--------------------------------------------------------------------------------



 



ANNEX 4
SUPPLEMENT
     SUPPLEMENT NO.                      dated as of                     , to
the Security Agreement dated as of                     , 20___(the “Security
Agreement”) made by and among [] (including any additional debtors becoming a
party to the Security Agreement as provided in Section 22 thereof, collectively,
the “Debtors” and individually, a “Debtor”), and Bank of America, N.A., a
national banking association, as administrative agent for the Lenders (as
defined herein) and its successors as agent for the Lenders (in such capacity,
and together with its successors as agent for the Lenders, the “Administrative
Agent”).
RECITALS
     A. Flow International Corporation, a Washington corporation (the
“Borrower”) is a party to that certain Third Amended and Restated Credit
Agreement dated as of March 2, 2011 by and among the Borrower, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Bank of America, N.A., a national banking association, as
Administrative Agent, Swing Line Lender and L/C Issuer and Banc of America
Securities LLC as Sole Lead Arranger and Sole Book Manager (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Credit Agreement”).
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement.
     C. The Debtors have entered into the Security Agreement in order to induce
the Lenders (including the L/C Issuer and the Swing Line Lender) to make Credit
Extensions under the Credit Agreement, and pursuant to Section 6.13 of the
Credit Agreement, each Domestic Subsidiary that was not in existence or was not
a Debtor on the date of the Credit Agreement is required to enter into the
Security Agreement as a Debtor upon becoming a Domestic Subsidiary.
     D. The undersigned Domestic Subsidiary (the “New Debtor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Debtor under the Security Agreement in consideration for the Lenders to make
loans and to continue loans heretofore made and for Administrative Agent to
issue Letters of Credit under the Credit Agreement.
     Accordingly, the New Debtor agrees as follows:
     1. In accordance with Section 22 of the Security Agreement, the New Debtor
by its signature below becomes a Debtor under the Security Agreement with the
same force and effect as if originally named therein as a Debtor and the New
Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Debtor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), does
hereby create and grant to the Administrative Agent, its successors and assigns,
for the ratable benefit of the Administrative Agent and the Lenders, their
Form of Assignment and Assumption

H-1-40



--------------------------------------------------------------------------------



 



successors and assigns, a security interest in and lien on all of the New
Debtor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Debtor. Each reference to a “Debtor” in the
Security Agreement shall be deemed to include the New Debtor. The Security
Agreement is hereby incorporated herein by reference.
     2. The New Debtor represents and warrants to the Administrative Agent and
the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
     3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Debtor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall, subject to applicable Law, be as effective as
delivery of a manually-signed original thereof.
     4. The New Debtor hereby represents and warrants that set forth under its
signature hereto, is the true and correct legal name of the New Debtor, its
jurisdiction of formation and, if such New Debtor is not a “registered
organization” under the UCC, the location of its chief executive office.
     5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF WASHINGTON APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     7. Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8. All communications and notices hereunder shall be in writing and given
as provided in Section 14 of the Security Agreement. All communications and
notices hereunder to the New Debtor shall be given to it at the address set
forth under its signature below.
     9. The New Debtor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses (including reasonable attorneys’ fees and costs) incurred
in connection with this Supplement.
Form of Assignment and Assumption

H-1-41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Debtor has executed this Supplement by its duly
authorized officer as of the day and year first above written.

            [NEW DEBTOR]
      By:           Name:

      Title: 

      Address: 

                        Legal name:

      Jurisdiction
of formation:              

          Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent
    By:         Name:         Title:        

Form of Assignment and Assumption

H-1-42



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM
OF
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as, [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.   Assignor[s]:                                                  2.  
Assignee[s]:                                                  for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender]   3.   Borrower: FLOW
INTERNATIONAL CORPORATION, a Washington corporation

Form of Assignment and Assumption

H-1-1



--------------------------------------------------------------------------------



 



4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement   5.   Credit Agreement: Third Amended and Restated
Credit Agreement, dated as of March 2, 2011, among FLOW INTERNATIONAL
CORPORATION, the Lenders from time to time party thereto, Bank of America, N.A.,
as Agent, L/C Issuer and Swing Line Lender.   6.   Assigned Interest[s]:

                                                                      Aggregate
                                        Amount of     Amount of     Percentage  
                          Commitment/     Commitment/     Assigned of          
                  Loans     Loans     Commitment/         Assignor[s]  
Assignee[s]     Facility Assigned     for all Lenders     Assigned     Loans    
CUSIP No.    
 
                  $       $           %        
 
                  $       $           %        
 
                  $       $           %        

[7. Trade Date:                     ]
Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:          ASSIGNEE         
[NAME OF ASSIGNEE]
      By:           Title:        

Form of Assignment and Assumption

H-1-2



--------------------------------------------------------------------------------



 



          [Consented to and] Accepted:

BANK OF AMERICA, N. A., as
Administrative Agent
    By:         Title:         [Consented to:]
    By:         Title:        

Form of Assignment and Assumption

H-1-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
0(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 0(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 0 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest ,and (vi) it has independently and without reliance upon Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; and
(b) agrees that (i) it will, independently and without reliance upon Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     2. Payments. From and after the Effective Date, Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the
Form of Administrative Questionnaire

H-1 - 4



--------------------------------------------------------------------------------



 



Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Washington.
Form of Administrative Questionnaire

H-1 - 5



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE

[To be provided if additional Lenders join]

